Exhibit 10.24

EXECUTION VERSION

 

 

FIRST LIEN CREDIT AGREEMENT

Dated as of August 3, 2015

Among

HB HOLDINGS, LLC,

as Holdings,

HOSTESS BRANDS, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

UBS SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.,

NOMURA SECURITIES INTERNATIONAL, INC.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

RBC CAPITAL MARKETS

as Joint Lead Arrangers, Joint Bookrunners, Syndication Agents and Documentation
Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

 

ARTICLE I Definitions

     1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Terms Generally

     60   

Section 1.03

 

Effectuation of Transactions

     60   

Section 1.04

 

Exchange Rates; Currency Equivalents

     60   

Section 1.05

 

Additional Alternate Currencies for Loans

     61   

Section 1.06

 

Change of Currency

     61   

Section 1.07

 

Timing of Payment or Performance

     61   

Section 1.08

 

Times of Day

     62   

ARTICLE II The Credits

     62   

Section 2.01

 

Commitments

     62   

Section 2.02

 

Loans and Borrowings

     62   

Section 2.03

 

Requests for Borrowings

     63   

Section 2.04

 

[Reserved]

     64   

Section 2.05

 

Letters of Credit

     64   

Section 2.06

 

Funding of Borrowings

     69   

Section 2.07

 

Interest Elections

     70   

Section 2.08

 

Termination and Reduction of Commitments

     71   

Section 2.09

 

Repayment of Loans; Evidence of Debt

     71   

Section 2.10

 

Repayment of Term Loans and Revolving Facility Loans

     72   

Section 2.11

 

Prepayment of Loans

     73   

Section 2.12

 

Fees

     75   

Section 2.13

 

Interest

     77   

Section 2.14

 

Alternate Rate of Interest

     77   

Section 2.15

 

Increased Costs

     78   

Section 2.16

 

Break Funding Payments

     79   

Section 2.17

 

Taxes

     79   

Section 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     82   

Section 2.19

 

Mitigation Obligations; Replacement of Lenders

     84   

Section 2.20

 

Illegality

     85   

Section 2.21

 

Incremental Commitments

     85   

Section 2.22

 

Defaulting Lender

     94   

ARTICLE III Representations and Warranties

     96   

Section 3.01

 

Organization; Powers

     96   

Section 3.02

 

Authorization

     96   

Section 3.03

 

Enforceability

     97   

Section 3.04

 

Governmental Approvals

     97   

Section 3.05

 

Financial Statements

     97   

Section 3.06

 

No Material Adverse Effect

     97   

Section 3.07

 

Title to Properties; Possession Under Leases

     97   

Section 3.08

 

Subsidiaries

     98   

Section 3.09

 

Litigation; Compliance with Laws

     98   

Section 3.10

 

Federal Reserve Regulations

     98   

Section 3.11

 

Investment Company Act

     99   

 

i



--------------------------------------------------------------------------------

Section 3.12

 

Use of Proceeds

     99   

Section 3.13

 

Tax Returns

     99   

Section 3.14

 

No Material Misstatements

     99   

Section 3.15

 

Employee Benefit Plans

     100   

Section 3.16

 

Environmental Matters

     100   

Section 3.17

 

Security Documents

     100   

Section 3.18

 

Location of Real Property

     101   

Section 3.19

 

Solvency

     101   

Section 3.20

 

Labor Matters

     102   

Section 3.21

 

Insurance

     102   

Section 3.22

 

No Default

     102   

Section 3.23

 

Intellectual Property; Licenses, Etc.

     102   

Section 3.24

 

Senior Debt

     102   

Section 3.25

 

USA PATRIOT Act; OFAC

     103   

Section 3.26

 

Foreign Corrupt Practices Act

     103   

ARTICLE IV Conditions of Lending

     103   

Section 4.01

 

All Credit Events

     103   

Section 4.02

 

First Credit Event

     104   

ARTICLE V Affirmative Covenants

     106   

Section 5.01

 

Existence; Business and Properties

     106   

Section 5.02

 

Insurance

     107   

Section 5.03

 

Taxes

     108   

Section 5.04

 

Financial Statements, Reports, etc.

     108   

Section 5.05

 

Litigation and Other Notices

     110   

Section 5.06

 

Compliance with Laws

     110   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     110   

Section 5.08

 

Use of Proceeds

     110   

Section 5.09

 

Compliance with Environmental Laws

     110   

Section 5.10

 

Further Assurances; Additional Security

     111   

Section 5.11

 

Rating

     113   

Section 5.12

 

Post-Closing

     113   

ARTICLE VI Negative Covenants

     114   

Section 6.01

 

Indebtedness

     114   

Section 6.02

 

Liens

     119   

Section 6.03

 

Sale and Lease-Back Transactions

     124   

Section 6.04

 

Investments, Loans and Advances

     124   

Section 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

     129   

Section 6.06

 

Dividends and Distributions

     131   

Section 6.07

 

Transactions with Affiliates

     134   

Section 6.08

 

Business of the Borrower and the Subsidiaries

     137   

Section 6.09

 

Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

     137   

Section 6.10

 

Fiscal Year

     140   

Section 6.11

 

Financial Covenant

     140   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     140   

Section 7.01

 

Events of Default

     140   

Section 7.02

 

Treatment of Certain Payments

     143   

Section 7.03

 

Right to Cure

     143   

ARTICLE VIII The Agents

     144   

Section 8.01

 

Appointment

     144   

Section 8.02

 

Delegation of Duties

     145   

Section 8.03

 

Exculpatory Provisions

     145   

Section 8.04

 

Reliance by Agents

     146   

Section 8.05

 

Notice of Default

     146   

Section 8.06

 

Non-Reliance on Agents and Other Lenders

     146   

Section 8.07

 

Indemnification

     147   

Section 8.08

 

Agent in Its Individual Capacity

     147   

Section 8.09

 

Successor Administrative Agent

     147   

Section 8.10

 

Arrangers, Syndication Agents and Documentation Agents

     148   

Section 8.11

 

Security Documents and Collateral Agent

     148   

Section 8.12

 

Right to Realize on Collateral and Enforce Guarantees

     149   

Section 8.13

 

Withholding Tax

     150   

ARTICLE IX Miscellaneous

     150   

Section 9.01

 

Notices; Communications

     150   

Section 9.02

 

Survival of Agreement

     151   

Section 9.03

 

Binding Effect

     151   

Section 9.04

 

Successors and Assigns

     151   

Section 9.05

 

Expenses; Indemnity

     156   

Section 9.06

 

Right of Set-off

     158   

Section 9.07

 

Applicable Law

     158   

Section 9.08

 

Waivers; Amendment

     159   

Section 9.09

 

Interest Rate Limitation

     162   

Section 9.10

 

Entire Agreement

     162   

Section 9.11

 

WAIVER OF JURY TRIAL

     162   

Section 9.12

 

Severability

     163   

Section 9.13

 

Counterparts

     163   

Section 9.14

 

Headings

     163   

Section 9.15

 

Jurisdiction; Consent to Service of Process

     163   

Section 9.16

 

Confidentiality

     164   

Section 9.17

 

Platform; Borrower Materials

     164   

Section 9.18

 

Release of Liens and Guarantees

     165   

Section 9.19

 

Judgment Currency

     166   

Section 9.20

 

USA PATRIOT Act Notice

     167   

Section 9.21

 

Affiliate Lenders

     167   

Section 9.22

 

Agency of the Borrower for the Loan Parties

     168   

Section 9.23

 

No Liability of the Issuing Banks

     168   

 

iii



--------------------------------------------------------------------------------

Exhibits, Schedules and Annex

 

Exhibit A

  

Form of Assignment and Acceptance

Exhibit B

  

Form of Administrative Questionnaire

Exhibit C

  

Form of Solvency Certificate

Exhibit D

  

Form of Borrowing Request

Exhibit E

  

Form of Interest Election Request

Exhibit F

  

Form of Mortgage

Exhibit G

  

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H

  

Form of First Lien/First Lien Intercreditor Agreement

Exhibit I

  

Form of Non-Bank Tax Certificate

Exhibit J

  

Form of Intercompany Subordination Terms

Schedule 1.01(A)

  

Certain Excluded Equity Interests

Schedule 1.01(B)

  

Immaterial Subsidiaries

Schedule 1.01(C)

  

Existing Roll-Over Letters of Credit

Schedule 1.01(D)

  

Closing Date Unrestricted Subsidiaries

Schedule 1.01(E)

  

Closing Date Mortgaged Properties

Schedule 1.01(F)

  

Excluded Trademarks

Schedule 2.01

  

Commitments

Schedule 3.01

  

Organization and Good Standing

Schedule 3.04

  

Governmental Approvals

Schedule 3.05

  

Financial Statements

Schedule 3.07(c)

  

Notices of Condemnation

Schedule 3.08(a)

  

Subsidiaries

Schedule 3.08(b)

  

Subscriptions

Schedule 3.13

  

Taxes

Schedule 3.16

  

Environmental Matters

Schedule 3.21

  

Insurance

Schedule 3.23

  

Intellectual Property

Schedule 5.12

  

Post-Closing Items

Schedule 6.01

  

Indebtedness

Schedule 6.02(a)

  

Liens

Schedule 6.04

  

Investments

Schedule 6.07

  

Transactions with Affiliates

Schedule 9.01

  

Notice Information

 

iv



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of August 3, 2015 (this “Agreement”),
among HB HOLDINGS, LLC, a Delaware limited liability company (“Holdings”),
HOSTESS BRANDS, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the Lenders.

WHEREAS, in order to repay, or cause to be repaid, in full all amounts
outstanding under, and terminate the commitments under, the Existing Credit
Agreements and to finance the Closing Date Dividend, the Borrower has requested
the Lenders to extend credit as set forth herein;

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any;
provided that if the Adjusted LIBO Rate shall be less than zero pursuant to this
clause (x), such rate shall be deemed zero and (y) in the case of Eurocurrency
Borrowings composed of Eurocurrency Term Loans, 1.00%.

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter dated as of August 3, 2015 by and among the Borrower and the
Administrative Agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans (or Pari
Term Loans, if applicable)); and provided, further, that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
and customary consent fees for an amendment paid generally to consenting
lenders.

“Alternate Currency” shall mean (i) with respect to any Letter of Credit,
Canadian Dollars, Euros, Pound Sterling, New Zealand Dollars and Australian
Dollars and any other currency other than Dollars as may be acceptable to the
Administrative Agent and the Issuing Bank with respect thereto in their sole
discretion and (ii) with respect to any Loan, any currency other than Dollars
that is approved in accordance with Section 1.05.

 

2



--------------------------------------------------------------------------------

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Alternate Currency Loan” shall mean any Loan denominated in an Alternate
Currency.

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.50% per
annum; provided, however, that on and after the first Adjustment Date occurring
after delivery of the financial statements and certificates required by
Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Commitment Fee” will be determined
pursuant to the Pricing Grid; or (ii) with respect to any Other Revolving
Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum in the
case of any ABR Loan; (ii) with respect to any Initial Revolving Loan, 3.50% per
annum in the case of any Eurocurrency Loan and 2.50% per annum in the case of
any ABR Loan; provided, however, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrower
after the Closing Date, the “Applicable Margin” with respect to an Initial
Revolving Loan or a Term B Loan, as applicable, will be determined pursuant to
the Pricing Grid; and (iii) with respect to any Other Term Loan or Other
Revolving Loan, the “Applicable Margin” set forth in the Incremental Assumption
Agreement relating thereto.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean, collectively, Credit Suisse Securities (USA) LLC, UBS
Securities LLC, Deutsche Bank Securities Inc., Nomura Securities International,
Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital Markets.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

 

3



--------------------------------------------------------------------------------

“Assignor” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings and Letters of Credit, the date of termination of the Revolving
Facility Commitments of such Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the applicable
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (b) the applicable Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(a).

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
and (b) in the case of ABR Loans, $1,000,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
and (b) in the case of ABR Loans, $250,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or another form
approved by the Administrative Agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in Dollars in the London
interbank market and (b) when used in connection with a Eurocurrency Loan
denominated in any Alternate Currency, the term “Business Day” shall mean any
day on which dealings in such Alternate Currency between banks may be carried on
in London and the principal financial center of such Alternate Currency.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries, were
required to be characterized as capital lease obligations upon such
consideration, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and each applicable Issuing Bank. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Securitization Financing or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account

 

5



--------------------------------------------------------------------------------

relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) (i) at any time prior to a Qualified IPO, (x) the Permitted Holders in the
aggregate shall at any time cease to have, directly or indirectly, the power to
vote or direct the voting of at least 35% of the Voting Stock of the Borrower or
(y) any person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person,
entity or “group” and its subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act) of a percentage of the voting power of the outstanding Voting
Stock of the Borrower that is greater than the percentage of such voting power
of such Voting Stock in the aggregate, directly or indirectly, beneficially
owned by the Permitted Holders or (ii) at any time on and after a Qualified IPO,
any person, entity or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person, entity
or “group” and its subsidiaries and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than the Permitted Holders (or any holding company parent of the Borrower owned
directly or indirectly by the Permitted Holders), shall at any time have
acquired direct or indirect beneficial ownership (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act) of voting power of the outstanding Voting
Stock of the Borrower having more than the greater of (A) 35% of the ordinary
voting power for the election of directors of the Borrower and (B) the
percentage of the ordinary voting power for the election of directors of the
Borrower owned in the aggregate, directly or indirectly, beneficially, by the
Permitted Holders, unless in the case of either clause (i) or (ii) of this
clause (a), the Permitted Holders have, at such time, the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the members of the Board of Directors of the Borrower; or

(b) a “Change in Control” (as defined in (i) the Second Lien Credit Agreement,
(ii) any indenture or credit agreement in respect of Permitted Refinancing
Indebtedness with respect to the Second Lien Credit Agreement constituting
Material Indebtedness or (iii) any indenture or credit agreement in respect of
any Junior Financing constituting Material Indebtedness) shall have occurred; or

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower
(other than in connection with or after a Qualified IPO of the Borrower);

provided, however, that no Permitted Change in Control shall constitute a Change
in Control under this Agreement or any other Loan Document.

 

6



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under United States of America cash flow term loan credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term B Loans, Other Term
Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when used in
respect of any Commitment, whether such Commitment is in respect of a commitment
to make Term B Loans, Other Term Loans, Initial Revolving Loans or Other
Revolving Loans. Other Term Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Term B Loans or the Initial Revolving Loans, respectively, or from other Other
Term Loans or other Other Revolving Loans, as applicable, shall be construed to
be in separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean August 3, 2015.

“Closing Date Dividend” shall mean a cash distribution in an amount not to
exceed $920,000,000 made on the Closing Date by the Borrower to Holdings, and by
Holdings to its shareholders.

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of “Mortgaged Properties.”

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates, (b) the
Management Group, (c) Metropoulos-related Persons and (d) any other investors
party to that certain Hostess CDM Co-invest, LLC Limited Liability Company
Agreement dated as of April 9, 2013 (as amended, restated, supplemented or
otherwise modified prior to the Closing Date) as of the Closing Date and, in
each case, disclosed to the Arrangers on or prior to the Closing Date and their
respective Permitted Transferees, in each case of the foregoing, excluding any
of their respective portfolio companies.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Lenders pursuant to any Security
Document.

 

7



--------------------------------------------------------------------------------

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

“Collateral Agreement” shall mean the Collateral Agreement (First Lien) dated as
of the Closing Date as may be amended, restated, supplemented or otherwise
modified from time to time, among the Borrower, each Subsidiary Loan Party and
the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to Sections 5.10(d), (e) and (g) and Schedule 5.12):

(a) on the Closing Date, the Collateral Agent shall have received (i) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement, (ii) from each Subsidiary Loan Party, a counterpart of the Subsidiary
Guarantee Agreement, (iii) from Holdings, a counterpart of the Holdings
Guarantee and Pledge Agreement and (iv) from the parties thereto, a fully
executed First Lien/Second Lien Intercreditor Agreement, in each case, duly
executed and delivered on behalf of such person;

(b) on the Closing Date, (i)(x) all outstanding Equity Interests of the Borrower
and all other outstanding Equity Interests, in each case, directly owned by the
Loan Parties, other than Excluded Securities, and (y) all Indebtedness owing to
any Loan Party, other than Excluded Securities, shall have been pledged pursuant
to the Collateral Agreement or the Holdings Guarantee and Pledge Agreement, as
applicable, and (ii) the Collateral Agent shall have received certificates or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Collateral Agreement and the Subsidiary Guarantee Agreement and (ii) supplements
to the other Security Documents, if applicable, in the form specified therefor
or otherwise reasonably acceptable to the Administrative Agent, in each case,
duly executed and delivered on behalf of such Subsidiary Loan Party;

(d) after the Closing Date, (x) all outstanding Equity Interests of any person
that becomes a Subsidiary Loan Party after the Closing Date and (y) subject to
Section 5.10(g), all Equity Interests directly acquired by a Loan Party after
the Closing Date, other than Excluded Securities, shall have been pledged
pursuant to the Collateral Agreement, together with stock powers or other
instruments of transfer (if applicable) with respect thereto endorsed in blank;

(e) except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office, and all other actions reasonably requested
by the Collateral Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

 

8



--------------------------------------------------------------------------------

(f) within (x) 120 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
counsel regarding the enforceability, due authorization, execution and delivery
of the Mortgages and such other matters customarily covered in real estate
counsel opinions as the Collateral Agent may reasonably request, in form and
substance reasonably acceptable to the Collateral Agent, (iii) with respect to
each such Mortgaged Property, the Flood Documentation and (iv) such other
documents as the Collateral Agent may reasonably request that are available to
the Borrower without material expense with respect to any such Mortgage or
Mortgaged Property;

(g) within (x) 120 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(E) (or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) within the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to properties located in the United States of America, or
a date-down and modification endorsement, if available, paid for by the
Borrower, issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid Lien on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
customary endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and which are available at commercially reasonable rates in
the jurisdiction where the applicable Mortgaged Property is located and (ii) a
survey of each Mortgaged Property (including all improvements, easements and
other customary matters thereon reasonably required by the Collateral Agent), as
applicable, for which all necessary fees (where applicable) have been paid with
respect to properties located in the United States of America, which is
(A) complying in all material respects with the minimum detail requirements of
the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) sufficient for such title insurance company to remove all
standard survey exceptions from the title insurance policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Collateral Agent;

(h) evidence of the insurance required by the terms of Section 5.02 hereof; and

(i) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of “Conduit Lender” and provided that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Indebtedness for borrowed money and Disqualified Stock of
the Borrower and the Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto), any
severance, relocation or other restructuring expenses, any expenses related to
any New Project or any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to facility closing costs, rebranding costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facility opening and integration
costs, signing, retention or completion bonuses, and expenses or charges related
to any offering of Equity Interests or debt securities of the Borrower, Holdings
or any Parent Entity, any Investment, acquisition, Disposition, recapitalization
or issuance, repayment, refinancing, amendment or modification of Indebtedness
(in each case, whether or not successful), and any fees, expenses, charges or
change in control payments related to the Transactions (including any costs
relating to auditing prior periods, any transition or startup-related expenses,
and Transaction Expenses incurred before, on or after the Closing Date), in each
case, shall be excluded,

(ii) any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
Disposed of, abandoned, closed or discontinued operations or fixed assets shall
be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

 

10



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period
and (B) the Net Income for such period shall include any dividend, distribution
or other payment in cash (or to the extent converted into cash) received by the
referent person or a subsidiary thereof (other than an Unrestricted Subsidiary
of such referent person) from any person in excess of, but without duplication
of, the amounts included in subclause (A),

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries and including the
effects of adjustments to (A) deferred rent, (B) Capitalized Lease Obligations
or other obligations or deferrals attributable to capital spending funds with
suppliers or (C) any other deferrals of income) in component amounts required or
permitted by GAAP, resulting from the application of purchase accounting or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within 12 months
after the Closing Date or the Permitted Change in Control Effective Date, as
applicable, and that are so required to be established or adjusted in accordance
with GAAP or as a result of adoption or modification of accounting policies
shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

(xii) any gain, loss, income, expense or charge resulting from the application
of any LIFO method shall be excluded,

(xiii) any non-cash charges for deferred tax asset valuation allowances shall be
excluded,

(xiv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,

 

11



--------------------------------------------------------------------------------

(xv) any deductions attributable to minority interests shall be excluded,

(xvi) (A) the non-cash portion of “straight-line” rent expense shall be
excluded, (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included, (C) the
non-cash amortization of tenant allowances shall be excluded, (D) cash received
from landlords for tenant allowances shall be included and (E) to the extent not
already included in Net Income, the cash portion of sublease rentals received
shall be included (for the avoidance of doubt, the net effect of the adjustments
in this clause (xvi) as well as any related adjustments pursuant to clause
(vii) above shall be to compute rent expense and rental income on a cash basis
for purposes of determining Consolidated Net Income),

(xvii) (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period),

(xviii) [reserved], and

(xix) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any impairment or amortization of the amount of intangible assets
since the Closing Date, determined on a consolidated basis in accordance with
GAAP, as set forth on the consolidated balance sheet of the Borrower as of the
last day of the fiscal quarter most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 4.02(g), 5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma
Basis after giving effect to any acquisition or Disposition of a person or
assets that may have occurred on or after the last day of such fiscal quarter.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Copyright” shall have the meaning assigned to such term in the Collateral
Agreement.

“Core Trademark” shall mean the U.S. rights of the Borrower or any Subsidiary in
and to the mark “Twinkies.”

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

12



--------------------------------------------------------------------------------

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(b) (i) the aggregate amount of proceeds received after the Closing Date and
prior to such time that would have constituted Net Proceeds pursuant to clause
(a) of the definition thereof, except for the operation of clause (x), (y) or
(z) of the second proviso thereof (the “Below Threshold Asset Sale Proceeds”)
and (ii) the aggregate amount of any Declined Proceeds, plus

(c) (i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
from the sale of Equity Interests of the Borrower, Holdings or any Parent Entity
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options), which proceeds have been contributed as common equity to
the capital of the Borrower, and (ii) common Equity Interests of Holdings, the
Borrower or any Parent Entity issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Loan Obligations in right
of payment) of the Borrower or any Subsidiary owed to a person other than the
Borrower or a Subsidiary not previously applied for a purpose other than use in
the Cumulative Credit; provided, that this clause (c) shall exclude Permitted
Cure Securities, sales of Equity Interests financed as contemplated by
Section 6.04(e) or used as described in clause (ix) of the definition of
“EBITDA” and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b)(i)(C), plus

(d) 100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(c) above); plus

(e) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus

(f) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B) any dividend or other distribution by an Unrestricted Subsidiary, plus

(g) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the
Borrower or any Subsidiary, the fair market value (as determined in good faith
by the Borrower) of the Investments of Holdings, the Borrower or any Subsidiary
in such Unrestricted Subsidiary at the time of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable), plus

 

13



--------------------------------------------------------------------------------

(h) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j)(Y), minus

(i) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus

(j) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus

(k) any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (c) above);

provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (i) and (k) above,
and (B) the Cumulative Credit shall only be increased pursuant to clause
(a) above to the extent that Excess Cash Flow for any Excess Cash Flow Period
exceeds the ECF Threshold Amount (or, with respect to any Excess Cash Flow
Interim Period, a pro rata portion of such amount).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus

(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest

 

14



--------------------------------------------------------------------------------

Expense (excluding Interest Expense that is due and unpaid), (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals, if any, of
transaction costs resulting from the Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv), (a)(v), and (a)(vii) of the definition of such term.

“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advise funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Fund does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such entity.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period, plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Declining Lender” shall have the meaning assigned to such term in
Section 2.10(c)(i).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend or expect to comply with its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that a Lender shall not be a

 

15



--------------------------------------------------------------------------------

Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is 91 days after the Latest Maturity
Date in effect at the time of issuance thereof (provided, that only the portion
of the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock).
Notwithstanding the foregoing: (i) any Equity Interests issued to any employee
or to any plan for the benefit of employees of the Borrower or the Subsidiaries
or by any such plan to such employees shall not constitute Disqualified Stock
solely because they may be required to be repurchased by the Borrower in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability and (ii) any class of Equity
Interests of such person that by its terms authorizes such person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Documentation Agents” shall mean, collectively, Credit Suisse Securities (USA)
LLC, UBS Securities LLC, Deutsche Bank Securities Inc., Nomura Securities
International, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets.

 

16



--------------------------------------------------------------------------------

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xiii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period (net of interest income of the Borrower and the
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and Capitalized Software Expenditures and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of SKU assortment
rationalization or inventory, distribution, marketing or sales optimization
programs, slotting fees and first year racking programs, facility closure,
facility or distribution or sales channel consolidations, retention, severance,
systems establishment costs, contract termination costs, future lease
commitments and excess pension charges),

(v) any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vi) the amount of (x) management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) during such period not
in contravention of this Agreement and (y) salary, bonus and other benefits and
related expenses paid to, or on behalf of, a Metropoulos-related Person (or any
accruals related to such fees and related expenses) during such period not in
contravention of this Agreement,

 

17



--------------------------------------------------------------------------------

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, Disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (x) such fees, expenses or charges related to the Second
Lien Credit Agreement and this Agreement, (y) any amendment or other
modification of the Obligations or other Indebtedness and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Permitted Securitization Financing,

(viii) the amount of loss or discount in connection with a Permitted
Securitization Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party (other than contributions received from
the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Stock),

(x) non-operating expenses,

(xi) the amount of any loss attributable to a New Project, until the date that
is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrower and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this clause (xi),

(xii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and

(xiii) one-time costs associated with commencing Public Company Compliance;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

Notwithstanding anything to the contrary contained herein and subject to
adjustments permitted hereunder with respect to acquisitions, Dispositions and
other transactions occurring following the Closing Date and/or pursuant to the
definition of “Pro Forma Basis,” for purposes of determining EBITDA under this
Agreement, EBITDA for the fiscal quarter ended September 30, 2014 shall be
deemed to be $52,400,000, EBITDA for the fiscal quarter ended December 31, 2014
shall be deemed to be $46,100,000 and EBITDA for the fiscal quarter ended
March 31, 2015 shall be deemed to be $46,000,000 and EBITDA for the fiscal
quarter ended June 30, 2015 shall be deemed to be $51,700,000.

 

18



--------------------------------------------------------------------------------

“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any hazardous material or to public or employee
health and safety matters (to the extent relating to the environment or
hazardous materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(f) the receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the

 

19



--------------------------------------------------------------------------------

meaning of Title IV of ERISA, or in “endangered” or “critical” status, within
the meaning of Section 432 of the Code or Section 305 of ERISA; (i) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; or (j) the withdrawal of any of Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary payment permitted hereunder of term Indebtedness
during such Applicable Period (other than any voluntary prepayment of the Term
Loans or term indebtedness constituting Other First Lien Debt, each of which
shall be the subject of Section 2.11(c)) and the amount of any voluntary
payments of revolving Indebtedness to the extent accompanied by permanent
reductions of any revolving facility commitments (other than any voluntary
prepayments of the Revolving Facility or revolving indebtedness constituting
Other First Lien Debt, each which shall be the subject of Section 2.11(c))
during such Applicable Period to the extent an equal amount of loans thereunder
was simultaneously repaid, so long as the amount of such prepayment is not
already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions and other Investments permitted
hereunder (excluding Permitted Investments and intercompany Investments in
Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)),

(d) Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments (excluding Permitted Investments and
intercompany Investments in Subsidiaries) that the Borrower or any Subsidiary
shall, during such Applicable

 

20



--------------------------------------------------------------------------------

Period, become obligated to make or otherwise anticipated to make payments with
respect thereto but that are not made during such Applicable Period; provided,
that (i) the Borrower shall deliver a certificate to the Administrative Agent
not later than the date required for the delivery of the certificate pursuant to
Section 2.11(c), signed by a Responsible Officer of the Borrower and certifying
that payments in respect of such Capital Expenditures, Permitted Business
Acquisitions, New Project expenditures or other permitted Investments are
expected to be made in the following Excess Cash Flow Period, and (ii) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period,

(e) Taxes paid in cash by Holdings and its Subsidiaries on a consolidated basis
during such Applicable Period or that will be paid or distributed within six
months after the close of such Applicable Period including the amount of any
distributions pursuant to Section 6.06(b)(iii) and Section 6.06(b)(v) during
such Applicable Period; provided, that with respect to any such amounts to be
paid or distributed after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) an amount equal to any increase in Working Capital (other than any increase
arising from the recognition or de-recognition of any Current Assets or Current
Liabilities upon an acquisition or disposition of a business) of the Borrower
and its Subsidiaries for such Applicable Period and any anticipated increase,
estimated by the Borrower in good faith, for the following Excess Cash Flow
Period,

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted Restricted Payments paid in cash by the Borrower during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Applicable Period), or an accrual for a cash payment,
by the Borrower and its Subsidiaries or did not represent cash received by the
Borrower and its Subsidiaries, in each case on a consolidated basis during such
Applicable Period, and

 

21



--------------------------------------------------------------------------------

(l) the amount of (A) any deductions attributable to minority interests that
were added to or not deducted from Net Income in calculating Consolidated Net
Income and (B) EBITDA of joint ventures and minority investees added to
Consolidated Net Income in calculating EBITDA pursuant to the last paragraph of
the definition thereof,

plus, without duplication, (B):

(a) an amount equal to any decrease in Working Capital (other than any decrease
arising from the recognition or de-recognition of any Current Assets or Current
Liabilities upon an acquisition or disposition of a business) of the Borrower
and its Subsidiaries for such Applicable Period,

(b) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(c) to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions or permitted Investments referred to in clause (A)(d) above do not
occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (A)(d) above, the amount
of such Capital Expenditures, Permitted Business Acquisitions or permitted
Investments that were not so made in such following Applicable Period,

(d) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and

(f) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

 

22



--------------------------------------------------------------------------------

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2016.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean the cash and Permitted Investments received
by the Borrower after the Closing Date from: (a) contributions to its common
Equity Interests, and (b) the sale (other than to a Subsidiary of the Borrower
or to any Subsidiary management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Qualified Equity Interests
of the Borrower, in each case designated as Excluded Contributions pursuant to a
certificate of a Responsible Officer of Holdings or the Borrower on or promptly
after the date such capital contributions are made or the date such Equity
Interest is sold, as the case may be.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree that the cost or other consequences of
pledging such Equity Interests or Indebtedness in favor of the Secured Parties
under the Security Documents are likely to be excessive in relation to the value
to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such
Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of such
class;

(c) in the case of any pledge of voting Equity Interests of any FSHCO (in each
case, that is owned directly by the Borrower or a Subsidiary Loan Party) to
secure the Obligations, any voting Equity Interest of such FSHCO in excess of
65% of the outstanding Equity Interests of such class;

(d) any Equity Interests or Indebtedness to the extent the pledge thereof would
be prohibited by any Requirement of Law;

(e) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other contractual obligation with an
unaffiliated third party not in violation of Section 6.09(c) (other than, in
this subclause (A)(ii), customary non-assignment provisions which are
ineffective under Article 9 of the Uniform Commercial Code or other applicable
Requirements of Law), (B) any organizational documents, joint venture agreement
or shareholder agreement (or other contractual obligation referred to in
subclause (A)(ii) above) prohibits such a pledge without the consent of any
other party; provided, that this clause (B) shall not apply if (1) such other
party is a Loan Party or a Wholly Owned Subsidiary or (2) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent) and for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan

 

23



--------------------------------------------------------------------------------

Party or a Wholly Owned Subsidiary) to any organizational documents, joint
venture agreement or shareholder agreement governing such Equity Interests (or
other contractual obligation referred to in subclause (A)(ii) above) the right
to terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), customary
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code or other applicable Requirement of Law);

(f) any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary or any Special Purpose Securitization Subsidiary;

(g) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(h) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as determined in good faith by
the Borrower;

(i) any Equity Interests that are set forth on Schedule 1.01(A) to this
Agreement or that have been identified on or prior to the Closing Date in
writing to the Agent by a Responsible Officer of the Borrower and agreed to by
the Administrative Agent;

(j) (x) any Equity Interests owned by Holdings, other than Equity Interests of
the Borrower and (y) any Indebtedness owned by Holdings; and

(k) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from Guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Securitization Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary that is a CFC,

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a

 

24



--------------------------------------------------------------------------------

Guarantee of or granting Liens to secure the Obligations are likely to be
excessive in relation to the value to be afforded thereby or (y) providing such
a Guarantee or granting such Liens could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower,

(i) each Unrestricted Subsidiary, and

(j) with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is attributable to the Administrative
Agent’s, any Lender’s or any other recipient’s failure to comply with
Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.

“Excluded Trademarks” shall mean the individual Trademark registrations (or
applications for registrations) for the Core Trademark used either (a) in
combination with an immaterial logo, design, word, slogan or other additional
element or (b) in connection with immaterial goods and services, including each
of the Trademark registrations and applications for registrations specified on
Schedule 1.01(F).

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

25



--------------------------------------------------------------------------------

“Existing Credit Agreements” shall mean, collectively, (i) the Term Loan Credit
Agreement, dated as of April 9, 2013 and as amended, restated, supplemented or
otherwise modified prior to the Closing Date, by and among the Existing Loan
Parties, the lenders from time to time party thereto and Credit Suisse AG,
Cayman Island Branch, as administrative agent and (ii) the Asset-Based Revolving
Credit Agreement, dated as of April 9, 2013 and as amended, restated,
supplemented or otherwise modified prior to the Closing Date, by and among the
Existing Loan Parties, the lenders from time to time party thereto and UBS AG,
Stamford Branch, as administrative agent.

“Existing Loan Parties” shall mean Parent Holdco, Parent Holdco, with respect to
Series O, Parent Holdco, with respect to Series R, Holdings, the Borrower, HB
Holdings (RE), LLC, a Delaware limited liability company, and New HB Acquisition
(RE), LLC, a Delaware limited liability company.

“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.01(C), which shall each be deemed to constitute a Letter of Credit
issued hereunder on the Closing Date.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there are two Facilities (i.e., the Term B Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder) and thereafter, the term “Facility” may include
any other Class of Commitments and the extensions of credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
Regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average (rounded upward, if necessary, to a whole multiple of 1/100 of
1.00%) of the quotations for such day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

26



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.

“Financial Officer” of any person shall mean the Chief Financial Officer or an
equivalent financial officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller of such person.

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H hereto, or such other customary
form reasonably acceptable to the Administrative Agent and the Borrower, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.

“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement dated as of the date hereof by and
between Credit Suisse AG, Cayman Islands Branch, as First-Priority Collateral
Agent (as defined therein), Credit Suisse AG, Cayman Islands Branch, as
Second-Priority Collateral Agent (as defined therein), and the Loan Parties
thereto or such other customary form reasonably acceptable to the Administrative
Agent and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, together with a notice about Special Flood Hazard Area status
and flood disaster assistance duly executed by the Borrower and the applicable
Loan Party relating thereto) and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure

 

27



--------------------------------------------------------------------------------

with respect to Letters of Credit issued by such Issuing Bank other than such
Revolving L/C Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Fund” shall mean (i) prior to a Permitted Change in Control, collectively,
investment funds managed by Affiliates of Apollo Global Management, LLC and
(ii) on and after any Permitted Change in Control, collectively, the Permitted
Acquiror and any investment funds managed by the Permitted Acquiror or
Affiliates of the Permitted Acquiror.

“Fund Affiliate” shall mean (i) prior to a Permitted Change in Control, (a) each
Affiliate of the Fund that is neither a “portfolio company” (which means a
company actively engaged in providing goods or services to unaffiliated
customers), whether or not controlled, nor a company controlled by a “portfolio
company” and (b) any individual who is a partner or employee of Apollo
Management, L.P. or Apollo Management VII, L.P and (ii) on and after any
Permitted Change in Control, (a) the Permitted Acquiror and/or its Affiliates
and (b) any individual who is a partner or employee of any Person described in
subclause (a) of this clause (ii).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries); provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

 

28



--------------------------------------------------------------------------------

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that, at the time it enters into a Hedging
Agreement (or on the Closing Date), is an Agent, an Arranger, a Lender or an
Affiliate of any such person, in each case, in its capacity as a party to such
Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.

“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrower in good faith).

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement (First Lien) dated as of the Closing Date as may be amended,
restated, supplemented or otherwise modified from time to time, between Holdings
and the Collateral Agent.

“Hypothetical Tax Rate” shall mean for any given taxable period, the highest
hypothetical combined U.S. federal, state and local tax rates for an individual
or corporation resident in the higher of (a) the State of California or (b) the
City and the State of New York, in each case taking into account the
deductibility of state and local income taxes as applicable at the time for
United States federal income tax purposes.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(g), 5.04(a) or 5.04(b), have assets with a value in excess of 5% of
the Consolidated Total Assets or revenues representing in excess of 5% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all Immaterial Subsidiaries as of such date,
did not have assets with a value in excess of 10% of Consolidated Total Assets
or revenues representing in excess of 10% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the

 

29



--------------------------------------------------------------------------------

definition thereof. Each Immaterial Subsidiary as of the Closing Date shall be
set forth in Schedule 1.01(B), and the Borrower shall update such Schedule from
time to time after the Closing Date as necessary to reflect all Immaterial
Subsidiaries at such time (the selection of Subsidiaries to be added to or
removed from such Schedule to be made as the Borrower may determine).

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at the time of the establishment of the
commitments in respect of the Indebtedness to be incurred utilizing this
definition (or, at the option of the Borrower, at the time of incurrence of such
Indebtedness), the sum of:

(i) the excess (if any) of (a) $150,000,000 over (b) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments, in each case established after the Closing Date
and prior to such time pursuant to Section 2.21 utilizing this clause (i) (other
than Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively), (y) the aggregate principal amount of Indebtedness outstanding
pursuant to Section 6.01(z) at such time that was incurred utilizing this clause
(i) and (z) the aggregate principal amount of Second Lien Incremental Facilities
then outstanding utilizing clause (i) of the definition of “Incremental Amount”
under the Second Lien Credit Agreement; plus

(ii) any amounts so long as immediately after giving effect to the establishment
of the commitments in respect thereof utilizing this clause (ii) (or, at the
option of the Borrower, immediately after giving effect to the incurrence of the
Incremental Loans thereunder) (and assuming any Incremental Revolving Facility
Commitments are fully drawn and commitments for Incremental Term Loans are fully
drawn unless such commitments are otherwise terminated; provided that for the
purposes of testing any financial ratio hereunder such commitments for
Incremental Term Loans will be assumed as fully drawn until such Incremental
Term Loans are drawn or such commitments have otherwise been terminated) and the
use of proceeds of the loans thereunder, (a) in the case of Incremental Loans
that rank pari passu in right of security with the Term B Loans or the Initial
Revolving Loans, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than 4.75 to 1.00 and (b) in the case of Incremental Loans that rank
junior in right of security to the Term B Loans and the Initial Revolving Loans,
the Net Secured Leverage Ratio on a Pro Forma Basis is not greater than 6.30 to
1.00; provided that, for purposes of this clause (ii), net cash proceeds of
Incremental Loans incurred at such time shall not be netted against the
applicable amount of Consolidated Debt for purposes of such calculation of the
Net First Lien Leverage Ratio or the Net Secured Leverage Ratio.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

30



--------------------------------------------------------------------------------

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent that the same would be required to be shown as a long
term liability on a balance sheet prepared in accordance with GAAP, (e) all
Capitalized Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding
Hedging Agreements, (g) the principal component of all obligations, contingent
or otherwise, of such person as an account party in respect of letters of
credit, (h) the principal component of all obligations of such person in respect
of bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount

 

31



--------------------------------------------------------------------------------

of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses, and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) obligations in respect of Third Party Funds or (F) in the case of
the Borrower and its Subsidiaries, (I) all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business and (II) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof. To the extent not
otherwise included, Indebtedness shall include the amount of any Receivables Net
Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” in writing to the Arrangers by Holdings or the Borrower on or prior to
the Closing Date, and (ii) the persons as may be identified in writing to the
Administrative Agent by the Borrower from time to time thereafter (in the case
of this clause (ii)) in respect of bona fide business competitors of the
Borrower (in the good faith determination of the Borrower), by delivery of a
notice thereof to the Administrative Agent setting forth such person or persons
(or the person or persons previously identified to the Administrative Agent that
are to be no longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Interest Expense, in each case, for the Test Period most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Interest Coverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

 

32



--------------------------------------------------------------------------------

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding amortization of deferred financing fees and original issue discount,
debt issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees and non-cash interest expense attributable to
movement in mark to market of obligations in respect of Hedging Agreements or
other derivatives (in each case permitted hereunder) under GAAP, (b) capitalized
interest of such person and (c) commissions, discounts, yield and other fees and
charges incurred in connection with any Permitted Securitization Financing which
are payable to any person other than the Borrower or a Subsidiary Loan Party.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Borrower and the Subsidiaries with respect to Hedging Agreements, and interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type or the date of repayment or prepayment in accordance with
Section 2.10 or 2.11 and (b) with respect to any ABR Loan, the last Business Day
of each calendar quarter.

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one, two,
three or six months thereafter (or 12 months, if at the time of the relevant
Borrowing, all relevant Lenders agree to make interest periods of such length
available or, if agreed to by the Administrative Agent, any shorter period), as
the Borrower may elect; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

“Interpolated Rate” shall mean, in relation to any Eurocurrency Borrowing, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IPO Entity” shall have the meaning set forth in the definition of “Qualified
IPO.”

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Issuing Banks” shall mean, as the context may require (i) Credit Suisse AG,
Cayman Islands Branch, with respect to up to $10,500,000 of Letters of Credit,
(ii) UBS AG, Stamford Branch,

 

33



--------------------------------------------------------------------------------

with respect to up to $7,500,000 of Letters of Credit, (iii) Deutsche Bank AG
New York Branch, with respect to up to $3,000,000 of Letters of Credit,
(iv) Nomura Corporate Funding Americas, LLC, with respect to up to $3,000,000,
(v) Morgan Stanley Senior Funding, Inc., with respect to up to $3,000,000,
(vi) Royal Bank of Canada, with respect to up to $3,000,000, (vii) for purposes
of the Existing Roll-Over Letters of Credit, the Issuing Bank set forth on
Schedule 1.01(C), and (viii) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity. An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Banks” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Bookrunners” shall mean, collectively, Credit Suisse Securities (USA)
LLC, UBS Securities LLC, Deutsche Bank Securities Inc., Nomura Securities
International, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall mean (a) any Indebtedness that is subordinated in right
of payment to the Loan Obligations and (b) any Term Loans under (and as defined
in) the Second Lien Credit Agreement or any Permitted Refinancing Indebtedness
in respect thereof in the form of loans other than (x) High Yield-Style Loans
and (y) loans secured by Liens on the Collateral that are pari passu with the
Liens securing the Term B Loans.

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Term B Loans (and other Loan Obligations that are pari
passu with the Term B Loans) pursuant to a Permitted Junior Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, or pari passu with, or junior in
priority to, other Liens constituting Junior Liens).

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21.

“Lenders Presentation” shall mean the Presentation to Lenders dated July 16,
2015, as modified or supplemented prior to the Closing Date.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
Each Existing Roll-Over Letter of Credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date for all purposes of the Loan
Documents.

 

34



--------------------------------------------------------------------------------

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
Dollar deposits (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or its
successor) as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the Interpolated Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) the First Lien/Second Lien Intercreditor Agreement, (vi) any
other Intercreditor Agreement, (vii) any Note issued under Section 2.09(e),
(viii) the Letters of Credit and (ix) solely for the purposes of Sections 4.02
and 7.01 hereof, the Administrative Agent Fee Letter.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided that, with respect to any Alternate Currency Loan, “Local
Time” shall mean the local time of the applicable Lending Office.

 

35



--------------------------------------------------------------------------------

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower, Holdings or any Parent Entity, as
the case may be, was approved by a vote of a majority of the directors of the
Borrower, Holdings or any Parent Entity, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower, Holdings or any Parent Entity, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of the IPO Entity on the date of the declaration of the relevant Restricted
Payment multiplied by (ii) the arithmetic mean of the closing prices per share
of the common (or common equivalent) Equity Interests for the 30 consecutive
trading days immediately preceding the date of declaration of such Restricted
Payment.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $60,000,000; provided that in no event shall any
Permitted Securitization Financing be considered Material Indebtedness.

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property now
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith;
provided, that “Material Real Property” shall not include (i) any Real Property
in respect of which the Borrower or a Subsidiary Loan Party does not own the
land in fee simple or (ii) any Real Property which the Borrower or a Subsidiary
Loan Party leases to a third party.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Metropoulos Trusts” shall mean, collectively, the Evan Metropoulos 2009 Trust,
The J. Daren Metropoulos 2009 Trust and The 2009 Metropoulos Family Trust.

 

36



--------------------------------------------------------------------------------

“Metropoulos-related Persons” shall mean (a) the Metropoulos Trusts, (b) each of
the direct and indirect beneficiaries, subsidiaries and Affiliates of the
Metropoulos Trusts, (c) C. Dean Metropoulos or any of his Affiliates or (d) any
Permitted Transferee of any of the foregoing.

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are identified as such on
Schedule 1.01(E) (the “Closing Date Mortgaged Properties”) and each additional
Material Real Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit F (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters) or in such other form as is reasonably satisfactory to the
Collateral Agent and the Borrower, in each case, as amended, supplemented or
otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net First Lien Leverage Ratio” shall mean on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date (other than Loan
Obligations secured only by Junior Liens) and (y) the aggregate principal amount
of any other Consolidated Debt of the Borrower and its Subsidiaries as of the
last day of such Test Period that is then secured by Liens on Collateral that
are Other First Liens less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments of the Borrower and its Subsidiaries as of
the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net First Lien Leverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale under Section 6.05(g), net of (i) attorneys’ fees, accountants’ fees,

 

37



--------------------------------------------------------------------------------

investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents and the
Second Lien Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable (in the good faith determination of the
Borrower) as a result thereof, and (iii) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) or
(ii) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction); provided,
that, if Holdings or the Borrower shall deliver a certificate of a Responsible
Officer of Holdings or the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth Holdings’ or the Borrower’s
intention to use any portion of such proceeds, within 12 months of such receipt,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then such remaining portion if not so used
within six months following the end of such 12-month period shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided,
further, that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$15,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds), (y) no net cash proceeds calculated in
accordance with the foregoing shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such net cash proceeds otherwise constituting
Net Proceeds pursuant to the foregoing clause (x) in such fiscal year shall
exceed $30,000,000 (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds) and (z) if at the time of receipt of such
net cash proceeds or at any time during the 12-month (or 18-month, as
applicable) reinvestment period contemplated by the immediately preceding
proviso, if Holdings or the Borrower shall deliver a certificate of a
Responsible Officer of Holdings or the Borrower to the Administrative Agent
certifying that on a Pro Forma Basis immediately after giving effect to the
Asset Sale and the application of the proceeds thereof, the Net First Lien
Leverage Ratio is less than or equal to 2.75 to 1.00, up to $50,000,000 of such
net cash proceeds shall not constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan

 

38



--------------------------------------------------------------------------------

Obligations outstanding as of the last day of the Test Period most recently
ended as of such date and (y) the aggregate principal amount of any other
Consolidated Debt of the Borrower and its Subsidiaries as of the last day of
such Test Period that is then secured by Liens on Collateral less (ii) without
duplication, the Unrestricted Cash and unrestricted Permitted Investments of the
Borrower and its Subsidiaries as of the last day of such Test Period, to
(B) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that the Net Secured Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Net Total Leverage Ratio” shall mean on any date, the ratio of (A) (i) the sum
of, without duplication, (x) the aggregate principal amount of any Consolidated
Debt consisting of Loan Obligations outstanding as of the last day of the Test
Period most recently ended as of such date and (y) the aggregate principal
amount of any other Consolidated Debt of the Borrower and its Subsidiaries as of
the last day of such Test Period less (ii) without duplication, the Unrestricted
Cash and unrestricted Permitted Investments of the Borrower and its Subsidiaries
as of the last day of such Test Period, to (B) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Net Total Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean (x) each plant, facility or branch which is either a
new plant, facility or branch or an expansion, relocation, remodeling or
substantial modernization of an existing plant, facility or branch owned by the
Borrower or the Subsidiaries which in fact commences operations and (y) each
creation (in one or a series of related transactions) of a business unit or
product line to the extent such business unit or product line commences
operations or each expansion (in one or a series of related transactions) of
business into a new market or distribution or sales channel.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.

“OFAC” shall have the meaning provided in Section 3.25(b).

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

“Other First Liens” shall mean Liens on the Collateral that are pari passu with
the Liens thereon securing the Term B Loans (and other Loan Obligations that are
pari passu with the Term B Loans) pursuant to a Permitted Pari Passu
Intercreditor Agreement.

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.

 

39



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).

“Parent Entity” shall mean any direct or indirect parent of the Borrower. For
the avoidance of doubt, “Parent Entity” shall include Hostess Management, LLC,
Hostess Holdings, L.P. and their respective parent companies.

“Parent Guarantee Agreement” shall mean the Parent Guarantee Agreement (First
Lien) dated as of the Closing Date as may be amended, restated, supplemented or
otherwise modified from time to time, between Parent Holdco and the Collateral
Agent.

“Parent Holdco” shall mean Hostess Holdco, LLC, a Delaware limited liability
company.

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Patent” shall have the meaning assigned to such term in the Collateral
Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Acquiror” shall have the meaning assigned to such term in the
definition of “Permitted Change in Control.”

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person or division or line of business previously acquired
in a Permitted Business Acquisition), if immediately after giving effect
thereto: (i) no Event of Default under clause (b), (c), (h) or (i) of
Section 7.01 shall have occurred and be continuing or would result therefrom,
provided, however, that with respect to a proposed acquisition pursuant to an
executed acquisition agreement, at the option of the Borrower, the determination
of whether such an Event of Default shall exist shall be made solely at the time
of the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such

 

40



--------------------------------------------------------------------------------

acquisition or investment with cash consideration in excess of $50,000,000, the
Borrower shall be in Pro Forma Compliance immediately after giving effect to
such acquisition or investment and any related transaction; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party; and (vi) the aggregate cash consideration in respect of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests of persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties, in each case
upon consummation of such acquisition, shall not exceed the greater of
(x) $150,000,000 and (y) 0.80 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period (excluding for purposes of the
calculation in this clause (vi), (A) any such assets or Equity Interests that
are no longer owned by the Borrower or any of its Subsidiaries and
(B) acquisitions and investments made at a time when, immediately after giving
effect thereto, the Net First Lien Leverage Ratio on a Pro Forma Basis would not
exceed 4.75 to 1.00, which acquisitions and investments shall be permitted under
this clause (vi) without regard to such calculation).

“Permitted Change in Control” means any acquisition or other transaction
consummated on or prior to the 18-month anniversary of the Closing Date (the
date of such consummation, the “Permitted Change in Control Effective Date”) by
a person (such person, the “Permitted Acquiror”) that would otherwise constitute
a Change in Control so long as:

(a) immediately prior to and after giving effect to the execution of the
acquisition agreement with respect to the transaction comprising the Permitted
Change in Control, no Default or Event of Default shall exist;

(b) the enterprise value in respect of the transaction comprising the Permitted
Change in Control is greater than or equal to $2,000,000,000, at least 30% of
which is accounted for by the sum of (i) all direct or indirect cash funded by
the Permitted Acquiror in the transaction and (ii) Equity Interests of Parent
and its subsidiaries that will be retained, rolled over or converted by
Permitted Holders in connection with such Permitted Change in Control;

(c) the Net Total Leverage Ratio on a Pro Forma Basis after giving effect to the
transaction comprising the Permitted Change in Control (including any
Indebtedness incurred in connection therewith and any dividend paid pursuant to
the last paragraph of Section 6.06) shall be no greater than 6.30 to 1.00;

(d) neither the Permitted Acquiror nor any of its Subsidiaries or, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of the Permitted Acquiror or any of its Subsidiaries is currently the subject of
any U.S. sanctions administered by OFAC;

(e) such Permitted Change in Control shall be effected in all material respects
in accordance with any applicable Requirement of Law;

(f) at least 15 days prior to any such Permitted Change in Control, the Borrower
shall have delivered notice and a brief description thereof to the
Administrative Agent, including the identity of the Permitted Acquiror, which
notice the Administrative Agent will promptly communicate to the Lenders;

(g) on or prior to the Permitted Change in Control Effective Date, the Permitted
Acquiror shall have provided to the Administrative Agent all information related
to the Permitted Acquiror reasonably requested in writing by the Administrative
Agent not less than 10 Business Days

 

41



--------------------------------------------------------------------------------

prior to the Permitted Change in Control Effective Date and mutually agreed to
be required under “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to be obtained by the Administrative
Agent or any Lender; and

(h) the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower and/or the Permitted Acquiror, as
applicable, stating that the requirements set forth in clauses (a) through
(e) above have been satisfied.

“Permitted Change in Control Effective Date” shall have the meaning assigned to
such term in the definition of “Permitted Change in Control.”

“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or any Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

“Permitted Holders” shall mean (i) the Co-Investors (and each person to whom any
Co-Investor transfers Equity Interests of the Borrower, Holdings or any Parent
Entity in connection with the primary equity syndication following the Closing
Date), (ii) any person that has no material assets other than the Equity
Interests of the Borrower, Holdings or any Parent Entity and that, directly or
indirectly, holds or acquires beneficial ownership of 100% on a fully diluted
basis of the voting Equity Interests of the Borrower, and of which no other
person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any of the other
Permitted Holders specified in clause (i) and this clause (ii), beneficially
owns more than 50% (or, following a Qualified IPO, the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clause (i)
and this clause (ii)) on a fully diluted basis of the voting Equity Interests
thereof and (iii) any “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) the members of which include
any of the other Permitted Holders specified in clause (i) and clause (ii) and
that, directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrower (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member and (2) no
person or other “group” (other than the other Permitted Holders specified in
clause (i) and clause (ii)) beneficially owns more than 50% (or, following a
Qualified IPO, the greater of 35% and the percentage beneficially owned by the
Permitted Holders specified in clause (i)) on a fully diluted basis of the
voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years from the date of acquisition
thereof;

(b) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));

 

42



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.50% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans (and other Loan Obligations that are pari passu with the Term B Loans)
(including, for the avoidance of doubt, junior Liens pursuant to
Section 2.21(b)(ii) and (v)), either (as the Borrower shall elect) (x) the First
Lien/Second Lien Intercreditor Agreement if such Liens secure “Second Lien
Obligations” (as defined therein), (y) another intercreditor agreement not
materially less favorable to the Lenders vis-à-vis such junior Liens than the
First Lien/Second Lien Intercreditor Agreement (as determined by the Borrower in
good faith) or (z) another intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens on a junior basis at the time such intercreditor agreement is proposed to
be established in light of the type of Indebtedness to be secured by such liens,
as determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

 

43



--------------------------------------------------------------------------------

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and Holdings, the Borrower or
any of the Subsidiaries as an Assignee, as accepted by the Administrative Agent
(if required by Section 9.04) in the form of Exhibit G or such other form as
shall be approved by the Administrative Agent and the Borrower (such approval
not to be unreasonably withheld or delayed).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens securing
the Term B Loans (and other Loan Obligations that are pari passu with the Term B
Loans), either (as the Borrower shall elect) (x) the First Lien/First Lien
Intercreditor Agreement, (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such pari passu Liens than the First
Lien/First Lien Intercreditor Agreement (as determined by the Borrower in good
faith) or (z) another intercreditor agreement the terms of which are consistent
with market terms governing security arrangements for the sharing of liens on a
pari passu basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such liens, as
determined by the Administrative Agent and the Borrower in the exercise of
reasonable judgment.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to
Section 6.01(i), (i) the final maturity date of such Permitted Refinancing
Indebtedness is on or after the earlier of (x) the final maturity date of the
Indebtedness being Refinanced and (y) the Latest Maturity Date in effect at the
time of incurrence thereof and (ii) the Weighted Average Life to Maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the lesser
of (i) the Weighted Average Life to Maturity of the Indebtedness being
Refinanced and (ii) the Weighted Average Life to Maturity of the Class of Term
Loans then outstanding with the greatest remaining Weighted Average Life to
Maturity, (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional obligor) and
(e) if the Indebtedness being Refinanced is secured by Liens on any Collateral
(whether senior to, equally and ratably with, or junior to the Liens on such
Collateral securing the Loan Obligations or otherwise), such Permitted
Refinancing Indebtedness may be secured by such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral secured (or would have secured) the Indebtedness being Refinanced) so
long as it complies with Section 6.02.

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold to or
financed by one or more Special Purpose Securitization Subsidiaries, and
(ii) such Special Purpose Securitization Subsidiaries finance their acquisition
of such Securitization Assets or interests therein, or the financing thereof, by
selling or

 

44



--------------------------------------------------------------------------------

borrowing against Securitization Assets and any Hedging Agreements entered into
in connection with such Securitization Assets; provided, that recourse to the
Borrower or any Subsidiary (other than the Special Purpose Securitization
Subsidiaries) in connection with such transactions shall be limited to the
extent customary (as determined by the Borrower in good faith) for similar
transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Securitization Subsidiary)).

“Permitted Transferees” shall mean, with respect to any person that is a natural
person (and any Permitted Transferee of such person), (x) such person’s
immediate family, including his or her spouse, ex-spouse, children, stepchildren
and their respective lineal descendants and (y) any trust or other legal entity
the beneficiary of which is such person’s immediate family, including his or her
spouse, ex-spouse, children, stepchildren or their respective lineal descendants
and which is controlled by such person.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pricing Grid” shall mean, with respect to the Loans and Revolving Facility
Commitments, the table set forth below:

 

Pricing Grid for Revolving Loans

Net First Lien Leverage Ratio

  Applicable Margin for
ABR Loans   Applicable Margin for
Eurocurrency Loans

Greater than 4.50 to 1.00

  2.50%   3.50%

Less than or equal to 4.50 to 1.00 but greater than 3.50 to 1.00

  2.25%   3.25%

Less than or equal to 3.50 to 1.00

  2.00%   3.00%

 

45



--------------------------------------------------------------------------------

Pricing Grid for Revolving Facility Commitments

Net First Lien Leverage Ratio

   Applicable Commitment Fee

Greater than 4.50 to 1.00

   0.50%

Less than or equal to 4.50 to 1.00

   0.375%

 

Pricing Grid for Term B Loans

Net First Lien Leverage Ratio

  Applicable Margin for ABR
Loans   Applicable Margin for
Eurocurrency Loans

Greater than 4.00 to 1.00

  2.50%   3.50%

Less than or equal to 4.00 to 1.00

  2.25%   3.25%

For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Net First Lien Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which the relevant financial statements are
delivered to the Lenders pursuant to Section 5.04 for each fiscal quarter
beginning with the first full fiscal quarter of the Borrower ended after the
Closing Date, and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to in the
preceding sentence are not delivered within the time periods specified in
Section 5.04, then, at the option of the Administrative Agent or the Required
Lenders, until the date that is three Business Days after the date on which such
financial statements are delivered, the pricing level that is one pricing level
higher than the pricing level theretofore in effect shall apply as of the first
Business Day after the date on which such financial statements were to have been
delivered but were not delivered. Each determination of the Net First Lien
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 6.11.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum as announced from time to
time by Credit Suisse AG, Cayman Islands Branch, as its prime rate in effect at
its principal office in New York City.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any

 

46



--------------------------------------------------------------------------------

designation of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, New Project, and any restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of the Subsidiaries
has determined to make and/or made and are expected to have a continuing impact
and are factually supportable, which would include cost savings resulting from
head count reduction, closure of facilities and similar operational and other
cost savings, which adjustments the Borrower determines are reasonable as set
forth in a certificate of a Financial Officer of the Borrower (the foregoing,
together with any transactions related thereto or in connection therewith, the
“relevant transactions”), in each case that occurred during the Reference Period
(or, in the case of determinations made pursuant to Section 2.21 or Article VI
(other than Section 6.11), occurring during the Reference Period or thereafter
and through and including the date upon which the relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Securitization
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to Section 2.21 or Article VI (other than
Section 6.11), occurring during the Reference Period or thereafter and through
and including the date upon which the relevant transaction is consummated) shall
be deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in the preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods, and (z) in giving effect to clause (i) above with
respect to each New Project which commences operations and records not less than
one full fiscal quarter’s operations during the Reference Period, the operating
results of such New Project shall be annualized on a straight line basis during
such period, taking into account any seasonality adjustments determined by the
Borrower in good faith, and (iii) (A) for any Subsidiary Redesignation then
being designated, effect shall be given to such Subsidiary Redesignation and all
other Subsidiary Redesignations after the first day of the relevant Reference
Period and on or prior to the date of the respective Subsidiary Redesignation
then being designated, collectively, and (B) for any designation of a Subsidiary
as an Unrestricted Subsidiary, effect shall be given to such designation and all
other designations of Subsidiaries as Unrestricted Subsidiaries after the first
day of the relevant Reference Period and on or prior to the date of the then
applicable designation of a Subsidiary as an Unrestricted Subsidiary,
collectively.

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions) and (2) all adjustments of the type used in
connection with the calculation of “Pro Forma Adjusted EBITDA” as set forth in
the Lenders Presentation to the extent such adjustments, without duplication,
continue to be applicable to such Reference Period.

 

47



--------------------------------------------------------------------------------

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent 12-month period immediately prior to the date of
determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered. For the avoidance of doubt, Pro Forma Compliance shall be tested
without regard to whether or not the Financial Covenant was or was required to
be tested on the applicable quarter-end date.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Lenders Presentation and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity (the “IPO Entity”)
which generates (individually or in the aggregate together with any prior
underwritten public offering) gross cash proceeds of at least $75,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

48



--------------------------------------------------------------------------------

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Securitization Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Securitization Documents (but excluding any such
collections used to make payments of items included in clause (c) of the
definition of “Interest Expense”); provided, however, that if all or any part of
such Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) (i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof or (ii) 90% of the Net Proceeds of any other Refinancing Notes are used
to permanently reduce Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Loans
so reduced and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default); (f) the other terms of
such Refinancing Notes (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums and other pricing terms), taken
as a whole, are substantially similar to, or not materially less favorable to
the Borrower and its Subsidiaries than the terms, taken as a whole, applicable
to the Term B Loans (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date in effect at the time such Refinancing
Notes are issued or are otherwise reasonably acceptable to the Administrative
Agent), as determined by the Borrower in good faith (or, if more restrictive,
the Loan Documents are amended to contain such more restrictive terms to the
extent required to satisfy the foregoing standard); (g) there shall be no
obligor in respect of such Refinancing Notes that is not a Loan Party; and
(h) Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

 

49



--------------------------------------------------------------------------------

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
trustees, officers, employees, agents and advisors of such person and such
person’s Controlled or Controlling Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.21(l).

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) Revolving L/C Exposures and (c) Available Unused Commitments
that, taken together, represent

 

50



--------------------------------------------------------------------------------

more than 50% of the sum of (x) all Loans outstanding, (y) all Revolving L/C
Exposures and (z) the total Available Unused Commitments at such time; provided,
that (i) the Loans, Revolving L/C Exposures and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time and (ii) the portion of any Term Loans held by Debt Fund Affiliate
Lenders in the aggregate in excess of 49.9% of the Required Amount of Loans
shall be disregarded in determining Required Lenders at any time. For purposes
of the foregoing, “Required Amount of Loans” shall mean, at any time, the amount
of Loans required to be held by Lenders in order for such Lenders to constitute
“Required Lenders” (without giving effect to the foregoing clause (ii)).

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that with respect to an Applicable Period (commencing with the
Applicable Period ending December 31, 2016) if (x) the Net Secured Leverage
Ratio as at the end of such Applicable Period is greater than 5.50 to 1.00 and
(y) the Revolving Facility Credit Exposure is greater than zero, such percentage
shall be 75%; provided, further, that (a) if the Net Secured Leverage Ratio as
at the end of the Applicable Period is less than or equal to 5.00 to 1.00, such
percentage shall be 25% and (b) if the Net Secured Leverage Ratio as at the end
of the Applicable Period is less than or equal to 4.50 to 1.00, such percentage
shall be 0%.

“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.08(b)).

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans outstanding, (b) Revolving
L/C Exposures and (c) Available Unused Commitments that, taken together,
represent more than 50% of the sum of (x) all Revolving Facility Loans
outstanding, (y) all Revolving L/C Exposures and (z) the total Available Unused
Commitments at such time; provided, that the Revolving Facility Loans, Revolving
L/C Exposures and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Revolving Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

“Retained Excess Cash Flow Overfunding” shall mean, at any time of
determination, in respect of any Excess Cash Flow Period, the amount, if any, by
which the portion of the Cumulative Credit attributable to the Retained
Percentage of Excess Cash Flow for all Excess Cash Flow Interim Periods used in
such Excess Cash Flow Period exceeds the actual Retained Percentage of Excess
Cash Flow for such Excess Cash Flow Period.

 

51



--------------------------------------------------------------------------------

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under such Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require and (b) with respect to
any Alternate Currency Loans, each of the following: (i) each date of a
Borrowing of Eurocurrency Revolving Loans denominated in an Alternate Currency,
(ii) each date of a continuation of a Eurocurrency Revolving Loan denominated in
an Alternate Currency pursuant to Section 2.07, and (iii) such additional dates
as the Administrative Agent shall determine or the Majority Lenders under the
Revolving Facility shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
on the Closing Date is $100,000,000. On the Closing Date, there is only one
Class of Revolving Facility Commitments. After the Closing Date, additional
Classes of Revolving Facility Commitments may be added or created pursuant to
Incremental Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof) and (b) the Revolving L/C Exposure applicable to such Class
at such time minus, for the purpose of Sections 6.11 and 7.03, the amount of
Letters of Credit that have been Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount at such time. The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

 

52



--------------------------------------------------------------------------------

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date,
August 3, 2020 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

“Revolving Facility Upfront Fee” shall have the meaning assigned to such term in
Section 2.12(e).

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Credit Agreement” shall mean the Second Lien Credit Agreement dated
as of the date hereof among Holdings, the Borrower, as borrower, the lenders
party thereto and Credit Suisse AG, Cayman Islands Branch, as administrative
agent, as such document may be amended, renewed, restated, supplemented or
otherwise modified from time to time.

 

53



--------------------------------------------------------------------------------

“Second Lien Incremental Facilities” shall mean “Incremental Term Loans” as
defined in the Second Lien Credit Agreement.

“Second Lien Loan Documents” shall mean the Second Lien Credit Agreement and the
other “Loan Documents” under and as defined in the Second Lien Credit Agreement,
as each such document may be amended, renewed, restated, supplemented or
otherwise modified from time to time.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank, or any Guarantee by any Loan
Party of any Hedging Agreement entered into by and between any Subsidiary and
any Hedge Bank, in each case to the extent that such Hedging Agreement or such
Guarantee, as applicable, is not otherwise designated in writing by the Borrower
and such Hedge Bank to the Administrative Agent to not be included as a Secured
Hedge Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) franchise fee payments and
other revenues related to franchise agreements, (c) royalty and other similar
payments made related to the use of trade names and other Intellectual Property,
business support, training and other services, (d) revenues related to
distribution and merchandising of the products of the Borrower and its
Subsidiaries, (e) rents, real estate taxes and other non-royalty amounts due
from franchisees, (f) Intellectual Property rights relating to the generation of
any of the foregoing types of assets, (g) parcels of or interests in real
property, together with all easements, hereditaments and appurtenances thereto,
all improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof, and (h) any other assets and property to
the extent customarily included in securitization transactions of the relevant
type in the applicable jurisdictions (as determined by the Borrower in good
faith).

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement), and each of the security agreements, pledge
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.10.

 

54



--------------------------------------------------------------------------------

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings (prior to a Qualified IPO), the
Borrower or any of the Subsidiaries (other than Special Purpose Securitization
Subsidiaries) in the event Holdings (prior to a Qualified IPO), the Borrower or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law) and (ii) any subsidiary of a Special Purpose
Securitization Subsidiary.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the person acting in such capacity as the spot rate for the
purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., Local
Time on the date three Business Days prior to the date as of which the foreign
exchange computation is made or if such rate cannot be computed as of such date
such other date as the Administrative Agent or such Issuing Bank shall
reasonably determine is appropriate under the circumstances; provided, that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or such Issuing
Bank if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

55



--------------------------------------------------------------------------------

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
(First-Lien) dated as of the Closing Date as may be amended, restated,
supplemented or otherwise modified from time to time, between each Subsidiary
Loan Party and the Collateral Agent.

“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Subsidiary of
the Borrower that may be designated by the Borrower (by way of delivering to the
Collateral Agent a supplement to the Collateral Agreement and a supplement to
the Subsidiary Guarantee Agreement, in each case, duly executed by such
Subsidiary) in its sole discretion from time to time to be a guarantor in
respect of the Obligations and the obligations in respect of the Loan Documents,
whereupon such Subsidiary shall be obligated to comply with the other
requirements of Section 5.10(d) as if it were newly acquired.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agents” shall mean, collectively, Credit Suisse Securities (USA)
LLC, UBS Securities LLC, Deutsche Bank Securities Inc., Nomura Securities
International, Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital
Markets.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean August 3, 2022.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans hereunder. The amount of each Lender’s Term
B Loan Commitment as of the Closing Date is set forth on Schedule 2.01. The
aggregate amount of the Term B Loan Commitments as of the Closing Date is
$925,000,000.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

56



--------------------------------------------------------------------------------

“Term B Loans” shall mean (a) the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), and (b) any Incremental Term Loans in the form of
Term B Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(c).

“Term B Upfront Fee” shall have the meaning assigned to such term in
Section 2.12(e).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

“Testing Condition” shall be satisfied at any time if as of such time (i) the
aggregate principal amount of outstanding Revolving Facility Loans at such time
(calculated, in the case of Alternate Currency Loans, based on the Dollar
Equivalent thereof and excluding, for the avoidance of doubt, any Letter of
Credit) exceeds (ii) an amount equal to 30% of the aggregate amount of the
Revolving Facility Commitments at such time.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ending June 30, 2015.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.

 

57



--------------------------------------------------------------------------------

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Trademark” shall have the meaning assigned to such term in the Collateral
Agreement.

“Trademark Disposition” shall mean to convey, sell, assign, transfer or
otherwise dispose of the Core Trademark, other than by way of granting
nonexclusive licenses to use the Core Trademark.

“Transaction Documents” shall mean the Loan Documents and the Second Lien Loan
Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents, the Second
Lien Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents and the initial borrowings hereunder; (b) the execution, delivery and
performance of the Second Lien Loan Documents, the creation of the Liens
pursuant to the Second Lien Loan Documents and the initial borrowings
thereunder; (c) the repayment in full of, and the termination of all obligations
and commitments under, the Existing Credit Agreements (other than Existing
Roll-Over Letters of Credit and Cash Collateralized Letters of Credit); (d) the
distribution of the Closing Date Dividend; and (e) the payment of all fees and
expenses to be paid and owing in connection with the foregoing.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(e).

“Unrestricted Cash” shall mean cash or Permitted Investments of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Borrower shall be in Pro Forma Compliance with the Financial Covenant as of
the last day of the then most recently ended Test Period, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04, and any prior or concurrent Investments in such Subsidiary
by the

 

58



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries shall be deemed to have been made under
Section 6.04, and (d) without duplication of clause (c), any net assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 6.04, and (3) any subsidiary
of an Unrestricted Subsidiary. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i).

“Upfront Fees” shall have the meaning assigned to such term in Section 2.12(e).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

59



--------------------------------------------------------------------------------

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
changes in GAAP after the Closing Date, any lease of the Borrower or the
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries at the time of its incurrence of such lease, that
would be characterized as an operating lease under GAAP in effect on the Closing
Date (whether such lease is entered into before or after the Closing Date) shall
not constitute Indebtedness or a Capitalized Lease Obligation of the Borrower or
any Subsidiary under this Agreement or any other Loan Document as a result of
such changes in GAAP.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

Section 1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit
and Alternate Currency Loans. Such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the Dollars and each Alternate Currency until the next Revaluation Date
to occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as
determined by the Administrative Agent in accordance with this Agreement. No
Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or clause (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternate Currency, such amount shall
be the Alternate Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Issuing
Bank, as applicable.

 

60



--------------------------------------------------------------------------------

Section 1.05 Additional Alternate Currencies for Loans.

(a) The Borrower may from time to time request that Eurocurrency Revolving Loans
be made in a currency other than Dollars; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. Such request shall be subject to the
approval of the Administrative Agent.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent, in its
sole discretion). The Administrative Agent shall promptly notify each Revolving
Facility Lender thereof. Each Revolving Facility Lender shall notify the
Administrative Agent, not later than 11:00 a.m., 10 Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Revolving Loans in such requested currency.

(c) Any failure by a Revolving Facility Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Facility Lender to permit Eurocurrency Revolving Loans
to be made in such requested currency. If the Administrative Agent and all the
Revolving Facility Lenders consent to making Eurocurrency Revolving Loans in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an Alternate
Currency hereunder for purposes of any Borrowings of Eurocurrency Revolving
Loans. If the Administrative Agent shall fail to obtain consent to any request
for an additional currency under this Section 1.05, the Administrative Agent
shall promptly so notify the Borrower.

Section 1.06 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.07 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

 

61



--------------------------------------------------------------------------------

Section 1.08 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans in Dollars to the Borrower on the
Closing Date in an aggregate principal amount not to exceed its Term B Loan
Commitment,

(b) each Lender agrees to make Revolving Facility Loans of a Class in Dollars
(or, subject to Section 1.05, in an Alternate Currency) to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Facility Credit Exposure of
such Class exceeding such Lender’s Revolving Facility Commitment of such Class
or (ii) the Revolving Facility Credit Exposure of such Class exceeding the total
Revolving Facility Commitments of such Class. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Facility Loans,

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment,

(d) each Lender having an Incremental Revolving Facility Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Revolving Loans to the Borrower, in an
aggregate principal amount not to exceed its Incremental Revolving Facility
Commitment, and

(e) amounts of Term B Loans borrowed under Section 2.01(a) or Section 2.01(c)
that are repaid or prepaid may not be reborrowed.

Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility; provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and such Lender shall not be entitled to any amounts payable under Section 2.15
or 2.17 solely in respect of increased costs resulting from such exercise and
existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the

 

62



--------------------------------------------------------------------------------

Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Facility Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that an ABR Revolving Facility
Borrowing may be in an aggregate amount that is equal to the entire unused
available balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than (i) five (with an additional
two for each new Class, up to a maximum of 10) Eurocurrency Borrowings
outstanding under all Term Facilities at any time and (ii) five (with an
additional two for each new Class, up to a maximum of 10) Eurocurrency
Borrowings outstanding under all Revolving Facilities at any time. Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or the Term Facility Maturity Date for such
Class, as applicable.

Section 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.
Local Time, on the Business Day of the proposed Borrowing; provided, that,
(i) to request a Term Borrowing consisting of an Eurocurrency Borrowing or ABR
Borrowing on the Closing Date, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 5:00 p.m., Local Time, one
Business Day prior to the Closing Date (or such later time as the Administrative
Agent may agree) and (ii) any such notice of an ABR Revolving Facility Borrowing
to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 12:00 noon, Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Borrowing Request signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Term B Loans, Revolving
Facility Loans, Refinancing Term Loans, Other Term Loans, Other Revolving Loans
or Replacement Revolving Loans, as applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternate Currency); and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed.

 

63



--------------------------------------------------------------------------------

If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 [Reserved].

Section 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of one or more letters
of credit or bank guarantees in Dollars or any Alternate Currency in the form of
(x) if agreed to by the applicable Issuing Bank, trade letters of credit in
support of trade obligations of the Borrower and its Subsidiaries incurred in
the ordinary course of business (such letters of credit issued for such
purposes, “Trade Letters of Credit”) and (y) standby letters of credit or bank
guarantees issued for any other lawful purposes of the Borrower and its
Subsidiaries (such letters of credit or bank guarantees issued for such
purposes, “Standby Letters of Credit”; each such letter of credit or bank
guarantee, issued hereunder, a “Letter of Credit” and collectively, the “Letters
of Credit”) for its own account or for the account of any Subsidiary (subject to
the applicable Issuing Bank’s review and satisfaction of compliance with all
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, with respect to any such Subsidiary) in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the applicable Availability Period and prior to the date that is
five Business Days prior to the applicable Revolving Facility Maturity Date. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (at least three Business Days in advance of
the requested date of issuance, amendment or extension or such shorter period as
the Administrative Agent and the applicable Issuing Bank in their sole
discretion may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency (which may be Dollars or
any Alternate Currency) of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit constitutes a Standby Letter
of Credit or a Trade Letter of Credit and such other information as shall be
necessary to issue, amend or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension, (i) the Revolving Facility Credit
Exposure shall not exceed the applicable Revolving Facility Commitments,
(ii) the aggregate outstanding amount of Letters of Credit

 

64



--------------------------------------------------------------------------------

issued by such Issuing Bank shall not exceed the applicable amount set forth for
such Issuing Bank in the definition of “Issuing Bank” hereunder and (iii) the
Revolving L/C Exposure shall not exceed $30,000,000. For the avoidance of doubt,
no Issuing Bank shall be obligated to issue an Alternate Currency Letter of
Credit if such Issuing Bank does not otherwise issue letters of credit in such
Alternate Currency. Notwithstanding any other provision of this Agreement or any
other Loan Document to the contrary, no Issuing Bank shall be required to issue,
amend, extend, renew or increase any Letter of Credit if such issuance,
amendment, extension or increase would violate one or more of the applicable
Issuing Bank’s policies (now or hereafter in effect) applicable to letters of
credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Borrower and the applicable Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Borrower and
the applicable Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to the applicable
Revolving Facility Maturity Date; provided, that any Letter of Credit with a
one-year tenor may provide for automatic renewal or extension thereof for
additional one-year periods (which, in no event, shall extend beyond the date
referred to in clause (ii) of this paragraph (c)) so long as such Letter of
Credit permits the applicable Issuing Bank to prevent any such extension at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof within a
time period during such 12-month period to be agreed upon at the time such
Letter of Credit is issued; provided, further, that if such Issuing Bank
consents in its sole discretion, the expiration date on any Letter of Credit may
extend beyond the date referred to in clause (ii) above, provided, that if any
such Letter of Credit is outstanding or is issued under the Revolving Facility
Commitments of any Class after the date that is five Business Days prior to the
Revolving Facility Maturity Date for such Class the Borrower shall provide Cash
Collateral pursuant to documentation reasonably satisfactory to the Collateral
Agent and the relevant Issuing Bank in an amount equal to the face amount of
each such Letter of Credit on or prior to the date that is five Business Days
prior to such Revolving Facility Maturity Date or, if later, such date of
issuance.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable Revolving Facility Percentage of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason (calculated, in the case
of any Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof). Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time (in which case Section 2.11(f) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

65



--------------------------------------------------------------------------------

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement (or the second Business Day, if
such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Facility Borrowing of the applicable Class in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Facility
Borrowing. If the Borrower fails to reimburse any L/C Disbursement when due,
then the Administrative Agent shall promptly notify the applicable Issuing Bank
and each other applicable Revolving Facility Lender of the applicable L/C
Disbursement, the payment then due from the Borrower in respect thereof (the
“Unreimbursed Amount”) and, in the case of a Revolving Facility Lender, such
Lender’s Revolving Facility Percentage thereof. Promptly following receipt of
such notice, each Revolving Facility Lender with a Revolving Facility Commitment
of the applicable Class shall pay to the Administrative Agent in Dollars its
Revolving Facility Percentage of the Unreimbursed Amount in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse an Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of

 

66



--------------------------------------------------------------------------------

technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clauses (i),
(ii) or (iii) of the first sentence; provided, that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined by final and
binding decision of a court of competent jurisdiction to have been caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class;
provided, that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.

(i) Replacement and Removal of an Issuing Bank.

(i) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12. From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto

 

67



--------------------------------------------------------------------------------

and shall continue to have all the rights and obligations of such Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement but shall not be required to issue additional Letters of
Credit.

(ii) An Issuing Bank may be removed at any time by written agreement among the
Borrower, the Administrative Agent and the removed Issuing Bank. At the time any
such removal shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
After the removal of an Issuing Bank hereunder, the removed Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such removal but shall not be required to issue additional
Letters of Credit.

(j) Cash Collateralization Following Certain Events. If and when the Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.05(c), 2.11(e),
2.11(f), 2.22(a)(v) or 7.01, the Borrower shall deposit in an account with or at
the direction of the Collateral Agent, in the name of the Collateral Agent and
for the benefit of the Lenders, an amount in cash in Dollars equal to the
Revolving L/C Exposure as of such date (or, in the case of Sections 2.05(c),
2.11(e), 2.11(f) and 2.22(a)(v), the portion thereof required by such sections).
Each deposit of Cash Collateral (x) made pursuant to this paragraph or (y) made
by the Administrative Agent pursuant to Section 2.22(a)(ii), in each case, shall
be held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Collateral Agent and (ii) at any other time, the Borrower, in each case, in
Permitted Investments and at the risk and expense of the Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse each Issuing Bank for L/C Disbursements for which
such Issuing Bank has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the Revolving L/C Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with Revolving
L/C Exposure representing greater than 50% of the total Revolving L/C Exposure),
be applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender or the occurrence of a limit under Section 2.11(e) or (f) being exceeded,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived or the termination of the Defaulting Lender status or the limits under
Sections 2.11(e) and (f) no longer being exceeded, as applicable.

(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower notifies any one or more Issuing Banks that
it intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Revolving Facility Termination Event
(each, a “Continuing Letter of Credit”), then the security interest of the
Collateral Agent in the Collateral under the Security Documents may be
terminated in accordance with Section 9.18 if each such Continuing Letter of
Credit is Cash Collateralized in an amount equal to the Minimum L/C Collateral
Amount, which shall be deposited with or at the direction of each such Issuing
Bank.

 

68



--------------------------------------------------------------------------------

(l) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
such Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the applicable Borrowing Request;
provided, that ABR Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) the Federal
Funds Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans at such time. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders. In such event, the applicable Lenders on behalf of whom the
Administrative Agent made the Revolving Facility Loan shall reimburse the
Administrative Agent for all or any portion of such Revolving Facility Loan made
on its behalf upon written notice given to each applicable Lender not later than
2:00 p.m., Local Time, on the Business Day such reimbursement is requested. The
entire amount of interest attributable to such Revolving Facility Loan for the
period from and including the date on which such Revolving Facility Loan was
made on such Lender’s behalf to but excluding the date the Administrative Agent
is reimbursed in respect of such Revolving Facility Loan by such Lender shall be
paid to the Administrative Agent for its own account.

Section 2.07 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

 

70



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments of each Class shall terminate on
the applicable Revolving Facility Maturity Date for such Class. On the Closing
Date (after giving effect to the funding of the Term B Loans to be made on such
date), the Term B Loan Commitments of each Lender as of the Closing Date will
terminate.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $250,000 and not less than $1,000,000 (or, if less, the
remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), the Revolving Facility Credit Exposure of such Class (excluding any Cash
Collateralized Letter of Credit) would exceed the total Revolving Facility
Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrower on the Revolving Facility Maturity Date
applicable to such Revolving Facility Loans and (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan of such Lender as provided in Section 2.10.

 

71



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

Section 2.10 Repayment of Term Loans and Revolving Facility Loans. (a) Subject
to the other clauses of this Section 2.10 and to Section 9.08(e),

(i) the Borrower shall repay Term B Loans incurred on the Closing Date on the
last day of each March, June, September and December of each year (commencing on
the last day of the first full fiscal quarter of the Borrower after the Closing
Date) and on the applicable Term Facility Maturity Date or, if any such date is
not a Business Day, on the next preceding Business Day (each such date being
referred to as a “Term B Loan Installment Date”), in an aggregate principal
amount of such Term B Loans equal to (A) in the case of quarterly payments due
prior to the applicable Term Facility Maturity Date, an amount equal to 0.25% of
the aggregate principal amount of such Term B Loans outstanding immediately
after the Closing Date, and (B) in the case of such payment due on the
applicable Term Facility Maturity Date, an amount equal to the then unpaid
principal amount of such Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans are made, the Borrower shall
repay such Incremental Term Loans on the dates and in the amounts set forth in
the related Incremental Assumption Agreement (each such date being referred to
as an “Incremental Term Loan Installment Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

 

72



--------------------------------------------------------------------------------

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date.

(c) Prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be allocated to the Class or Classes of Term Loans
determined pursuant to Section 2.10(d), with the application thereof to reduce
in direct order amounts due on the succeeding Term Loan Installment Dates under
such Classes as provided in the remaining scheduled amortization payments under
such Classes; provided, that any Lender, at its option, may elect to decline any
such prepayment of any Term Loan held by it if it shall give written notice to
the Administrative Agent thereof by 5:00 p.m. Local Time at least three Business
Days prior to the date of such prepayment (any such Lender, a “Declining
Lender”) and on the date of any such prepayment, any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
(such amounts, the “Declined Proceeds”) shall instead be retained by the
Borrower for application for any purpose not prohibited by this Agreement, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term B Loans and Other
Term Loans, if any; provided, that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as such allocation complies with Section 2.21(b)
or Section 2.21(f), as applicable). Prior to any prepayment of any Loan under
any Facility hereunder, the Borrower shall select the Borrowing or Borrowings
under the applicable Facility to be prepaid and shall notify the Administrative
Agent by telephone (confirmed by electronic means) of such selection not later
than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, at least one
Business Day before the scheduled date of such prepayment and (ii) in the case
of a Eurocurrency Borrowing, at least three Business Days before the scheduled
date of such prepayment (or, in each case such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Each repayment of a Borrowing (x) in the case of the Revolving Facility of any
Class, shall be applied to the Revolving Facility Loans included in the repaid
Borrowing such that each Revolving Facility Lender receives its ratable share of
such repayment (based upon the respective Revolving Facility Credit Exposures of
the Revolving Facility Lenders of such Class at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing. All repayments of Loans shall be accompanied by accrued
interest on the amount repaid to the extent required by Section 2.13(d).

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

73



--------------------------------------------------------------------------------

(b) The Borrower shall apply all Net Proceeds promptly upon receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Other First Lien Debt, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, (A) the numerator of which is the outstanding principal amount
of such Other First Lien Debt and (B) the denominator of which is the sum of the
outstanding principal amount of such Other First Lien Debt and the outstanding
principal amount of all Classes of Term Loans.

(c) Not later than five Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.04(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow exceeds $1,000,000 (the “ECF Threshold Amount”),
the Borrower shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of the incurrence of funded term Indebtedness, the sum of
(A) the amount of any voluntary payments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary payments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
(x) Term Loans (it being understood that the amount of any such payment
constituting a below-par Permitted Loan Purchase shall be calculated to equal
the amount of cash used and not the principal amount deemed prepaid therewith)
and (y) Other First Lien Debt (provided that in the case of the prepayment of
any revolving Indebtedness there was a corresponding reduction in commitments;
provided, further, that the maximum amount of each such prepayment of Other
First Lien Debt that may be counted for purposes of this clause (A)(y) shall not
exceed the amount that would have been prepaid in respect of such Other First
Lien Debt if such prepayment had been applied on a ratable basis among the Term
Loans and such Other First Lien Debt (determined based on the aggregate
outstanding principal amount of Term Loans and the aggregate principal amount of
such Other First Lien Debt on the date of such prepayment)) and (B) the amount
of any permanent voluntary reductions during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (B),
the amount of any permanent voluntary reductions after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Revolving Facility Commitments to the extent that an equal amount of Revolving
Facility Loans was simultaneously repaid, (I) to prepay Term Loans in accordance
with clauses (c) and (d) of Section 2.10 or (II) to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10 and to prepay any Other
First Lien Debt in accordance with the agreement(s) governing such Other First
Lien Debt so long as the prepayments under this clause (II) are applied in a
manner such that the Term Loans are prepaid on at least a ratable basis
(determined based on the aggregate outstanding principal amount of Term Loans
and the aggregate outstanding principal amount of such Other First Lien Debt
being prepaid under this clause (II) on the date of such prepayments). Such
calculation will be set forth in a certificate signed by a Financial Officer of
the Borrower delivered to the Administrative Agent setting forth the amount, if
any, of Excess Cash Flow for such fiscal year, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

(d) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary would
otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) but is prohibited, restricted or delayed by applicable local law
from being repatriated to the United States of America, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in Section 2.11(b) or Section 2.11(c) but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law will not permit repatriation to the United States of
America, and once such repatriation of any of such affected Net Proceeds or
Excess Cash Flow is permitted under the

 

74



--------------------------------------------------------------------------------

applicable local law, such repatriation will be effected and such repatriated
Net Proceeds or Excess Cash Flow will be promptly applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to the extent
provided therein and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any or all of such Net Proceeds or Excess Cash Flow
that would otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) would have a material adverse tax cost consequence with respect
to such Net Proceeds or Excess Cash Flow, the Net Proceeds or Excess Cash Flow
so affected may be retained by the applicable Foreign Subsidiary (the Borrower
hereby agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions within the reasonable control of the
Borrower that are reasonably required to eliminate such tax effects).

(e) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class
(other than as a result of changes in currency exchange rates), the Borrower
shall prepay Revolving Facility Borrowings of such Class (or, if no such
Borrowings are outstanding, provide Cash Collateral in respect of outstanding
Letters of Credit pursuant to Section 2.05(j)) in an aggregate amount equal to
such excess.

(f) If as a result of changes in currency exchange rates, on any Revaluation
Date, the total Revolving Facility Credit Exposure of any Class exceeds the
total Revolving Facility Commitments of such Class, the Borrower shall, at the
request of the Administrative Agent, within 10 days of such Revaluation Date
(A) prepay Revolving Facility Borrowings or (B) provide Cash Collateral pursuant
to Section 2.05(j), in an aggregate amount such that the applicable exposure
does not exceed the applicable commitment amount set forth above.

Section 2.12 Fees. (a) The Borrower agrees to pay to each Lender (other than any
Defaulting Lender), through the Administrative Agent, on the date that is the
last Business Day of March, June, September and December in each year and on the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”) on the
daily amount of the applicable Available Unused Commitment of such Lender during
the preceding quarter (or other period commencing with the Closing Date or
ending with the date on which the last of the Commitments of such Lender shall
be terminated) at a rate equal to the Applicable Commitment Fee. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. The Commitment Fee due to each Lender shall commence to accrue
on the Closing Date and shall cease to accrue on the date on which the last of
the Commitments of such Lender shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender of each Class (other than any Defaulting Lender), through the
Administrative Agent, on the date that is the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee in Dollars (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Revolving L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) of such Class,
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated) at the rate
per annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings of such Class effective for each day in such period, and (ii) to each
Issuing Bank, for its own account (x) on the date that is the last Business Day
of March, June, September and December of each year and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated, a
fronting fee in respect of each Letter of Credit issued by such Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to 1/8 of 1.00%

 

75



--------------------------------------------------------------------------------

per annum of the Dollar Equivalent of the daily stated amount of such Letter of
Credit, plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing fees and charges (collectively, “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable
on a per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the “First Lien Facilities Administration Fee” as set
forth in the Administrative Agent Fee Letter, as may be amended, restated,
supplemented or otherwise modified from time to time, at the times specified
therein (the “Administrative Agent Fees”).

(d) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) with the proceeds of any new or replacement tranche
of long-term secured term loans that are broadly syndicated to banks and other
institutional investors in financings similar to the Term B Loans and have an
All-in Yield that is less than the All-in Yield of such Term B Loans or
(y) effect any amendment to this Agreement which reduces the All-in Yield of the
Term B Loans (other than, in the case of each of clauses (x) and (y), in
connection with a Qualified IPO, a Change in Control or a transformative
acquisition referred to in the last sentence of this paragraph), the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (A) in the case of clause (x), a prepayment premium of 1.00%
of the aggregate principal amount of the Term B Loans so prepaid and (B) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the applicable Term B Loans for which the All-in Yield has been reduced pursuant
to such amendment. Such amounts shall be due and payable on the date of such
prepayment or the effective date of such amendment, as the case may be. For
purposes of this Section 2.12(d), a “transformative acquisition” is any
acquisition by the Borrower or any Subsidiary that is (i) not permitted by the
terms of the Loan Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Loan Documents immediately
prior to the consummation of such acquisition, would not provide the Borrower
and its Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower in good faith.

(e) The Borrower agrees to pay on the Closing Date (i) to each Lender under the
Term B Facility party to this Agreement on the Closing Date, as fee compensation
for the funding of such Lender’s Term Loan made on the Closing Date, an upfront
fee (the “Term B Upfront Fee”) in an amount equal to 0.25% of the stated
principal amount of such Lender’s Term Loan made on the Closing Date and (ii) to
each Revolving Facility Lender party to this Agreement on the Closing Date, as
fee compensation for such Revolving Facility Lender’s Revolving Facility
Commitment on the Closing Date, an upfront fee (the “Revolving Facility Upfront
Fee” and, together with the Term B Upfront Fee, the “Upfront Fees”) in an amount
equal to 0.50% of the stated amount of such Revolving Facility Lender’s
Revolving Facility Commitment on the Closing Date. Such Upfront Fees will be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter. Such Term B Upfront Fees shall be
netted against the Term Loans made by such Lender on the Closing Date.

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

 

76



--------------------------------------------------------------------------------

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2.00% plus
the rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

77



--------------------------------------------------------------------------------

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) subject any Lender to any Tax with respect to any Loan Document (other than
(i) Indemnified Taxes or (ii) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error;
provided, that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition, state the basis
upon which such amount has been calculated and certify that such Lender’s or
Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

78



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (other than due to
the default of the relevant Lender), convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to be the amount determined by such Lender (it being understood that the
deemed amount shall not exceed the actual amount) to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

Section 2.17 Taxes. (a) Any and all payments made by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if a Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Requirement of Law to deduct
or withhold any Taxes from such payments, then (i) the applicable withholding
agent shall make such deductions or withholdings as are reasonably determined by
the applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

 

79



--------------------------------------------------------------------------------

(b) The Borrower shall timely pay any Other Taxes.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as applicable, as the case may be (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent (as applicable) on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.17(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any applicable successor form) (together with a
certificate (substantially in the form of Exhibit I hereto, such certificate,
the “Non-Bank Tax Certificate”) certifying that such Foreign Lender is not a
bank for purposes of Section 881(c) of the Code, is not a “10-percent
shareholder” (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and that the interest payments in question are
not effectively connected with the conduct by such Lender of a trade or business
within the United States of America), (B) Internal Revenue Service Form W-8BEN
or W-8BEN-E, as applicable, or Form W-8ECI (or any applicable successor form),
in each case properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or reduced rate of, U.S. federal withholding
tax on payments by the Borrower under this Agreement, (C) Internal Revenue
Service Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above,
provided that if the Foreign Lender is a partnership, and one or more of the
partners is claiming portfolio interest treatment, the Non-Bank Tax Certificate
may be provided by such Foreign Lender on behalf of such partners) or (D) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States federal withholding tax duly completed together

 

80



--------------------------------------------------------------------------------

with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided that a Participant shall furnish all such required
forms and statements to the person from which the related participation shall
have been purchased.

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 8.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
Internal Revenue Service Form W-9 certifying its exemption from U.S. federal
backup withholding or such other properly completed and executed documentation
prescribed by applicable law certifying its entitlement to an available
exemption from applicable U.S. federal withholding taxes in respect of any
payments to be made to such Agent by any Loan Party pursuant to any Loan
Document including, as applicable, an Internal Revenue Service Form W-8IMY
certifying that the Agent is a U.S. branch and intends to be treated as a U.S.
person for purposes of withholding under Chapter 3 of the Code pursuant to
Section 1.1441-1(b)(2)(iv) of the Treasury Regulations, and (y) on or before the
date on which any such previously delivered documentation expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent documentation previously delivered by it to the Borrower, and from
time to time if reasonably requested by the Borrower, two further copies of such
documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental

 

81



--------------------------------------------------------------------------------

Authority) to the Lender or the Administrative Agent in the event the Lender or
the Administrative Agent is required to repay such refund to such Governmental
Authority. In such event, such Lender or the Administrative Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant Governmental Authority (provided that such
Lender or the Administrative Agent may delete any information therein that it
deems confidential). A Lender or the Administrative Agent shall claim any refund
that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.17.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such person in connection with any request made by the Borrower pursuant to
this Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender
or Agent to take any action that such person, in its sole judgment, determines
may result in a material detriment to such person.

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the terms “applicable law” and “applicable Requirement of Law” include
FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether

 

82



--------------------------------------------------------------------------------

of principal, interest, fees or reimbursement of L/C Disbursements, or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. Except as otherwise
expressly provided herein, if any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars (or, in the case of
Alternate Currency Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency). Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) Subject to Section 7.02, if at any time insufficient funds are received by
and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, unreimbursed L/C Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties, and (iii) third, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
of a given Class resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements of such Class and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in L/C Disbursements of such Class of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the principal amount of
each such Lender’s respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements of such Class and accrued interest thereon;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

83



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06 or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or any event that gives rise to
the operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17 or mitigate the applicability of Section 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or gives notice
under Section 2.20, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan
and the Issuing Bank), to the extent consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent, in each case, shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation

 

84



--------------------------------------------------------------------------------

under Section 2.15, payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.20, such assignment will result in a reduction in
such compensation or payments. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04, provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrower’s request, compliance with Section 9.04 shall not be required
to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver, discharge or termination) hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund) and (ii) if in respect of any
Revolving Facility Commitment or Revolving Facility Loan and the Issuing Banks;
provided, that: (a) all Loan Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or, at the option of the Borrower, the
Borrower shall pay any amount required by Section 2.12(d)(y), if applicable, and
(c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. No action by or
consent of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), convert
all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so converted.

Section 2.21 Incremental Commitments. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or

 

85



--------------------------------------------------------------------------------

Incremental Revolving Facility Commitments, as applicable, in an amount not to
exceed the Incremental Amount available at the time such Incremental Commitments
are established (or, at the option of the Borrower, at the time of incurrence of
the Incremental Loans thereunder) from one or more Incremental Term Lenders
and/or Incremental Revolving Facility Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loans and/or Incremental
Revolving Facility Commitments, as the case may be, in their own discretion;
provided, that each Incremental Revolving Facility Lender providing a commitment
to make revolving loans shall be subject to the approval of the Administrative
Agent and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Banks (which approvals shall not be unreasonably
withheld) unless such Incremental Revolving Facility Lender is a Revolving
Facility Lender. Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective, (iii) in the case of
Incremental Revolving Facility Commitments, whether such Incremental Revolving
Facility Commitments are to be (x) commitments to make additional Revolving
Facility Loans on the same terms as the Initial Revolving Loans or
(y) commitments to make revolving loans with pricing terms, final maturity
dates, participation in mandatory prepayments or commitment reductions and/or
other terms different from the Initial Revolving Loans (“Other Revolving Loans”)
and (iv) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be (x) commitments to make term loans
with terms identical to Term B Loans or (y) commitments to make term loans with
pricing, maturity, amortization, participation in mandatory prepayments and/or
other terms different from the Term B Loans (“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

(i) any commitments to make additional Term B Loans and/or additional Initial
Revolving Loans shall have the same terms as the Term B Loans or Initial
Revolving Loans, respectively,

(ii) the Other Term Loans incurred pursuant to clause (a) of this Section 2.21
shall rank pari passu or, at the option of the Borrower, junior in right of
security with the Term B Loans (provided, that if such Other Term Loans rank
junior in right of security with the Term B Loans, such Other Term Loans shall
be subject to a Permitted Junior Intercreditor Agreement and, for the avoidance
of doubt, shall not be subject to clause (vii) below),

(iii) the final maturity date of any such Other Term Loans shall be no earlier
than the Term B Facility Maturity Date and, except as to pricing, amortization,
final maturity date, participation in mandatory prepayments and ranking as to
security (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Lenders in their sole
discretion), shall have (x) substantially similar terms as the Term B Loans or
(y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,

 

86



--------------------------------------------------------------------------------

(iv) the Weighted Average Life to Maturity of any such Other Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans,

(v) the Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Initial Revolving Loans (provided, that if such Other
Revolving Loans rank junior in right of security with the Initial Revolving
Loans, such Other Revolving Loans shall be subject to a Permitted Junior
Intercreditor Agreement),

(vi) the final maturity date of any such Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans and, except as to pricing, final maturity date, financial
maintenance covenants, participation in mandatory prepayments, commitment
reductions, borrowing mechanics, assignments, participations and other
provisions customarily found in revolving credit facilities (which shall,
subject to the other clauses of this proviso, be determined by the Borrower and
the Incremental Revolving Facility Lenders in their sole discretion), shall have
(x) substantially similar terms as the Initial Revolving Loans or (y) such other
terms (including as to guarantees and collateral) as shall be reasonably
satisfactory to the Administrative Agent,

(vii) with respect to any Other Term Loan incurred prior to the 12-month
anniversary of the Closing Date pursuant to clause (a) of this Section 2.21 that
ranks pari passu in right of security with the Term B Loans, the All-in Yield
shall be the same as that applicable to the Term B Loans on the Closing Date,
except that the All-in Yield in respect of any such Other Term Loan may exceed
the All-in Yield in respect of such Term B Loans on the Closing Date by no more
than 0.50%, or if it does so exceed such All-in Yield by more than 0.50% (such
difference, the “Term Yield Differential”) then the Applicable Margin (or the
“LIBOR floor” as provided in the following proviso) applicable to such Term B
Loans shall be increased such that after giving effect to such increase, the
Term Yield Differential shall not exceed 0.50%; provided that, to the extent any
portion of the Term Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Other Term Loans, such floor shall only be included in
the calculation of the Term Yield Differential to the extent such floor is
greater than the Adjusted LIBO Rate in effect for an Interest Period of three
months’ duration at such time, and, with respect to such excess, the “LIBOR
floor” applicable to the outstanding Term B Loans shall be increased to an
amount not to exceed the “LIBOR floor” applicable to such Other Term Loans prior
to any increase in the Applicable Margin applicable to such Term B Loans then
outstanding;

(viii) (A) such Other Revolving Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder; and

(ix) there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party.

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

87



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (ii) the Administrative
Agent shall have received customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and, to the extent required by the
Administrative Agent, consistent with those delivered on the Closing Date under
Section 4.02 and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bringdowns) as the Administrative Agent may reasonably request to assure that
the Incremental Term Loans and/or Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments are secured by the Collateral ratably
with (or, to the extent set forth in the applicable Incremental Assumption
Agreement, junior to) one or more Classes of then-existing Term Loans and
Revolving Facility Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans of a different Class), when
originally made, are included in each Borrowing of the outstanding applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments (other than Revolving
Facility Loans of a different Class), when originally made, are included in each
Borrowing of the applicable Class of outstanding Revolving Facility Loans on a
pro rata basis. The Borrower agrees that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments, on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable) and on the same terms (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Incremental
Term Loan for such Lender if such Lender is extending an existing Term Loan
(such

 

88



--------------------------------------------------------------------------------

extended Term Loan, an “Extended Term Loan”) or an Incremental Revolving
Facility Commitment for such Lender if such Lender is extending an existing
Revolving Facility Commitment (such extended Revolving Facility Commitment, an
“Extended Revolving Facility Commitment”). Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made, which shall be a date not earlier than five Business Days after
the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms (which interest rates, fees and other pricing terms shall not be
subject to the provisions set forth in Section 2.21(b)(vii)), and amortization,
final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrower and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as an existing Class of Term Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Facility Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), any
Extended Revolving Facility Commitment shall have (x) the same terms as an
existing Class of Revolving Facility Commitments or (y) have such other terms as
shall be reasonably satisfactory to the Administrative Agent and, in respect of
any other terms that would affect the rights or duties of any Issuing Bank, such
terms as shall be reasonably satisfactory to such Issuing Bank, (v) any Extended
Revolving Facility Commitments may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) than the Initial
Revolving Loans in any voluntary or mandatory prepayment or commitment reduction
hereunder and (vi) any Extended Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
Term B Loans in any mandatory prepayment hereunder. Upon the effectiveness of
any Incremental Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto. If
provided in any Incremental Assumption Agreement with respect to any Extended
Revolving Facility Commitments, and with the consent of each Issuing Bank,
participations in Letters of Credit shall be reallocated to lenders holding such
Extended Revolving Facility Commitments in the manner specified in such
Incremental Assumption Agreement, including upon effectiveness of such Extended
Revolving Facility Commitment or upon or prior to the maturity date for any
Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender

 

89



--------------------------------------------------------------------------------

is extending a Revolving Facility Commitment, such Extending Lender will be
deemed to have an Incremental Revolving Facility Commitment having the terms of
such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations relating to an existing Class of Term Loans of the relevant
Loan Parties under this Agreement and the other Loan Documents, (vi) no Issuing
Bank shall be obligated to issue Letters of Credit under such Extended Revolving
Facility Commitments unless it shall have consented thereto and (vii) there
shall be no obligor in respect of any such Extended Term Loans or Extended
Revolving Facility Commitments that is not a Loan Party.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans;

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

 

90



--------------------------------------------------------------------------------

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term B Loans
(except to the extent such covenants and other terms apply solely to any period
after the Term B Facility Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent), as determined by the Borrower in good faith. In
addition, notwithstanding the foregoing, the Borrower may establish Refinancing
Term Loans to refinance and/or replace all or any portion of a Revolving
Facility Commitment (regardless of whether Revolving Facility Loans are
outstanding under such Revolving Facility Commitments at the time of incurrence
of such Refinancing Term Loans), so long as (1) the aggregate amount of such
Refinancing Term Loans does not exceed the aggregate amount of Revolving
Facility Commitments terminated at the time of incurrence thereof, (2) if the
Revolving Facility Credit Exposure outstanding on the Refinancing Effective Date
would exceed the aggregate amount of Revolving Facility Commitments outstanding
in each case after giving effect to the termination of such Revolving Facility
Commitments, the Borrower shall take one or more actions such that such
Revolving Facility Credit Exposure does not exceed such aggregate amount of
Revolving Facility Commitments in effect on the Refinancing Effective Date after
giving effect to the termination of such Revolving Facility Commitments (it
being understood that (x) such Refinancing Term Loans may be provided by the
Lenders holding the Revolving Facility Commitments being terminated and/or by
any other person that would be a permitted Assignee hereunder and (y) the
proceeds of such Refinancing Term Loans shall not constitute Net Proceeds
hereunder), (3) the Weighted Average Life to Maturity of the Refinancing Term
Loans shall be no shorter than the remaining life to termination of the
terminated Revolving Facility Commitments, (4) the final maturity date of the
Refinancing Term Loans shall be no earlier than the termination date of the
terminated Revolving Facility Commitments and (5) all other terms applicable to
such Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.21(b)(vii)) and
optional prepayment or mandatory prepayment or redemption terms, which shall be
as agreed between the Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
less favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term B Loans (except to the extent such covenants and
other terms apply solely to any period after the Term B Facility Maturity Date
or are otherwise reasonably acceptable to the Administrative Agent), as
determined by the Borrower in good faith;

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to the Term B Loans, such Liens will be
subject to a Permitted Junior Intercreditor Agreement; and

(vii) there shall be no obligor in respect of such Refinancing Term Loans that
is not a Loan Party.

 

91



--------------------------------------------------------------------------------

(k) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clause (l) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that: (i) before and after giving
effect to the establishment of such Replacement Revolving Facility Commitments
on the Replacement Revolving Facility Effective Date, each of the conditions set
forth in Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Replacement Revolving Facility
Commitments; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date (or require commitment
reductions or amortizations) prior to the Revolving Facility Maturity Date in
effect at the time of incurrence for the Revolving Facility Commitments being
replaced; (iv) all other terms applicable to such Replacement Revolving Facility
(other than provisions relating to (x) fees, interest rates and other pricing
terms and prepayment and commitment reduction and optional redemption terms
which shall be as agreed between the Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Borrower, the Lenders providing such Replacement Revolving
Facility Commitments, the Administrative Agent and the replacement issuing bank,
if any, under such Replacement Revolving Facility Commitments) taken as a whole
shall be substantially similar to, or not materially more favorable to the
Lenders providing such Replacement Revolving Facility than, those, taken as a
whole, applicable to the Initial Revolving Loans (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Facility Maturity Date in effect at the time of incurrence or are otherwise
reasonably acceptable to the Administrative Agent); and (v) there shall be no
obligor in respect of such Replacement Revolving Facility that is not a Loan
Party. In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof (it being
understood that such Replacement Revolving Facility Commitment may be provided
by the Lenders holding the Term Loans being repaid and/or by any other person
that would be a permitted Assignee hereunder) so long as

 

92



--------------------------------------------------------------------------------

(i) before and after giving effect to the establishment such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date each of the conditions set forth in Section 4.01 shall be satisfied to the
extent required by the relevant agreement governing such Replacement Revolving
Facility Commitments, (ii) the remaining life to termination of such Replacement
Revolving Facility Commitments shall be no shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Initial Revolving Loans, such Liens
will be subject to a Permitted Junior Intercreditor Agreement and (v) the
requirement of clause (v) in the preceding sentence shall be satisfied mutatis
mutandis. Solely to the extent that an Issuing Bank is not a replacement issuing
bank under a Replacement Revolving Facility, it is understood and agreed that
such Issuing Bank shall not be required to issue any letters of credit under
such Replacement Revolving Facility and, to the extent it is necessary for such
Issuing Bank to withdraw as an Issuing Bank at the time of the establishment of
such Replacement Revolving Facility, such withdrawal shall be on terms and
conditions reasonably satisfactory to such Issuing Bank in its sole discretion.
The Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

(m) The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including, without limitation, this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of the Incremental Amount, (ii) no Refinancing
Term Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any

 

93



--------------------------------------------------------------------------------

Refinancing Term Loan or Replacement Revolving Facility Commitment at any time
or from time to time other than those set forth in clauses (j) or (l) above, as
applicable, and (iv) all Refinancing Term Loans, Replacement Revolving Facility
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

Section 2.22 Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.05(j), fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders
or any Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the

 

94



--------------------------------------------------------------------------------

Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.22 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation and (y) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within three Business
Days following the written request of the (i) Administrative Agent or (ii) any
Issuing Bank, as applicable (with a copy to the Administrative Agent), Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Facility Loans of the other Lenders and pay any break
funding costs per Section 2.16 to the extent such purchase occurs during an
Interest Period or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with their Revolving Facility Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a

 

95



--------------------------------------------------------------------------------

Defaulting Lender; provided that, no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) Letters of Credit. So long as any Lender is a Defaulting Lender, the Issuing
Banks shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower represents and warrants to each
of the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings (prior to a Qualified IPO), the Borrower and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by the
Borrower and each of the Subsidiary Loan Parties and, in the case of
Section 3.02(a), 3.02(b)(i)(A) and 3.02(b)(i)(B), Holdings (prior to a Qualified
IPO), of each of the Loan Documents to which it is a party and the borrowings
hereunder (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by
Holdings, the Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation applicable to
Holdings, the Borrower or any such Subsidiary Loan Party, (B) the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
Holdings, the Borrower, or any such Subsidiary Loan Party, (C) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority applicable to the Borrower or any such Subsidiary Loan Party or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) result in a breach of or constitute (alone or
with due notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to (x) any property or assets now
owned or hereafter acquired by the Borrower or any such Subsidiary Loan Party,
other than the Liens created by the Loan Documents and Permitted Liens, or
(y) any Equity Interests of the Borrower now owned or hereafter acquired by
Holdings (prior to a Qualified IPO), other than Liens created by the Loan
Documents or Liens permitted by Article VIA.

 

96



--------------------------------------------------------------------------------

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower and each Subsidiary Loan Party that is
party thereto will constitute, a legal, valid and binding obligation of such
Loan Party enforceable against the Borrower and each such Subsidiary Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (iii) implied covenants of good faith and fair dealing and
(iv) any foreign laws, rules and regulations as they relate to pledges of Equity
Interests of Foreign Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Subsidiary Loan Party is a party, except
for (a) the filing of Uniform Commercial Code financing statements, (b) filings
with the United States Patent and Trademark Office and the United States
Copyright Office and comparable offices in foreign jurisdictions and equivalent
filings in foreign jurisdictions, (c) recordation of the Mortgages, (d) such as
have been made or obtained and are in full force and effect, (e) such actions,
consents and approvals the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect and (f) filings or
other actions listed on Schedule 3.04 and any other filings or registrations
required by the Security Documents.

Section 3.05 Financial Statements. The audited consolidated balance sheets and
the statements of income, stockholders’ equity, and cash flow as of and for the
fiscal years ended December 31, 2013 and December 31, 2014 for Parent Holdco and
its consolidated subsidiaries, and (b) the unaudited consolidated balance sheets
and statements of income, stockholders’ equity and cash flow as of and for the
fiscal quarter ended March 31, 2015 for Parent Holdco and its consolidated
subsidiaries, including the notes thereto, if applicable, present fairly in all
material respects the consolidated financial position of Parent Holdco and its
consolidated subsidiaries as of the dates and for the periods referred to
therein and the results of operations and, if applicable, cash flows for the
periods then ended, and, except as set forth on Schedule 3.05, were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, except, in the case of interim period financial statements, for
the absence of notes and for normal year-end adjustments and except as otherwise
noted therein.

Section 3.06 No Material Adverse Effect. Since the Closing Date, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has valid title in fee simple or equivalent to, or
valid leasehold interests in, or easements or other limited property interests
in, all of its Real Properties (including all Mortgaged Properties) and has
valid title to its personal property and assets, in each case, except for
Permitted Liens and except for defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes and except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens or Liens
arising by operation of law. The Equity Interests of the Borrower owned by
Holdings (prior to a Qualified IPO) are free and clear of Liens, other than
Liens permitted by Article VIA.

 

97



--------------------------------------------------------------------------------

(b) The Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.

(c) As of the Closing Date, none of the Borrower and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrower and its Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise Dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

(e) Schedule 1.01(E) lists each Material Real Property owned by any Loan Party
as of the Closing Date.

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of the Borrower and, as to each such subsidiary, the percentage
of each class of Equity Interests owned by the Borrower or by any such
subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of the Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) None of the Borrower, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.10 Federal Reserve Regulations. Neither the making of any Loan (or the
extension of any Letter of Credit) hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board.

 

98



--------------------------------------------------------------------------------

Section 3.11 Investment Company Act. None of Holdings (prior to a Qualified
IPO), the Borrower and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.12 Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans, and may request the issuance of Letters of Credit,
solely for general corporate purposes (including, without limitation, to finance
a portion of the Transactions, for Permitted Business Acquisitions and, in the
case of Letters of Credit, for the back-up or replacement of existing letters of
credit) and (b) the Borrower will use the proceeds of the Term B Loans made on
the Closing Date to finance a portion of the Transactions, for the payment of
Transaction Expenses and for general corporate purposes.

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and each
of the Subsidiaries has filed or caused to be filed all federal, state, local
and non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and each
of the Subsidiaries has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrower or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP;
and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the Borrower and each of the Subsidiaries, there are no claims being asserted
in writing with respect to any Taxes.

Section 3.14 No Material Misstatements. (a) All written factual information
(other than the Projections, forward looking information and information of a
general economic nature or general industry nature) (the “Information”)
concerning the Borrower, the Subsidiaries, the Transactions and any other
transactions contemplated hereby included in the Lender’s Presentation or
otherwise prepared by or on behalf of the foregoing or their representatives and
made available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby, when taken as a
whole, was true and correct in all material respects, as of the date such
Information was furnished to the Lenders and as of the Closing Date and did not,
taken as a whole, contain any untrue statement of a material fact as of any such
date or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made (giving effect to all
supplements and updates provided thereto).

(b) The Projections and other forward looking information and information of a
general economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized) and
as of the date such Projections and information were furnished to the Lenders.

 

99



--------------------------------------------------------------------------------

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
Reportable Event has occurred during the past five years as to which the
Borrower, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC, other than reports that have been filed; (ii) no ERISA
Event has occurred or is reasonably expected to occur; and (iii) none of the
Borrower, the Subsidiaries or any of their ERISA Affiliates has received any
written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has
all environmental permits, licenses and other approvals necessary for its
operations to comply with all Environmental Laws (“Environmental Permits”) and
is in compliance with the terms of such Environmental Permits and with all other
Environmental Laws, (iii) except as set forth on Schedule 3.16, no Hazardous
Material has been Released at, on or under any property currently or, to the
Borrower’s knowledge, formerly owned, operated or leased by the Borrower or any
of its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower or
any of its Subsidiaries under any Environmental Laws or Environmental Permits,
(iv) there are no agreements in which the Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Closing Date, and (v) there has been no
material written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf and in the possession,
custody or control of the Borrower or any of the Subsidiaries of any property
currently or, to the Borrower’s knowledge, formerly owned or leased by the
Borrower or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Closing Date.

Section 3.17 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured
Parties), in each case, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. As of the Closing Date, in
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, in each case prior and superior in right
to the Lien of any other person (except Permitted Liens).

 

100



--------------------------------------------------------------------------------

(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected (subject
to exceptions arising from defects in the chain of title, which defects in the
aggregate do not constitute a Material Adverse Effect hereunder) Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in the material United States federal Copyrights, Patents and
Trademarks registered (or subject to an application for registration) included
in the Collateral (but, in the case of the United States registered Copyrights
included in the Collateral, only to the extent such United States registered
Copyrights are listed in such ancillary document filed with the United States
Copyright Office) listed in such ancillary document, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on material United States federally registered Copyrights,
Trademarks and Patents and material United States Trademark and Patent
applications acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) legal, valid and enforceable Liens on all of
the Loan Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to the Lien of any other person, except
for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, no Borrower or any other Loan Party makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

Section 3.18 Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property owned by the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Closing Date, the Borrower and the Subsidiary Loan Parties
own in fee all the Real Property set forth as being owned by them in the
Perfection Certificate except to the extent set forth therein.

Section 3.19 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other

 

101



--------------------------------------------------------------------------------

liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

(b) As of the Closing Date, immediately after giving effect to the consummation
of the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrower or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrower or any of the Subsidiaries or for which any claim
may be made against the Borrower or any of the Subsidiaries, on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower or any of the Subsidiaries (or any predecessor)
is a party or by which the Borrower or any of the Subsidiaries (or any
predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property that is used or held for use in or
is otherwise reasonably necessary for the present conduct of their respective
businesses, (b) to the knowledge of the Borrower, the Borrower and its
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property of any person, and (c) no claim or
litigation regarding any of the foregoing Intellectual Property is pending or,
to the knowledge of the Borrower, threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
of any Loan Party permitted to be incurred hereunder constituting Indebtedness
that is subordinated in right of payment to the Loan Obligations.

 

102



--------------------------------------------------------------------------------

Section 3.25 USA PATRIOT Act; OFAC.

(a) The Borrower and each Subsidiary Loan Party is in compliance in all material
respects with the material provisions of the USA PATRIOT Act, and, on or prior
to the Closing Date, the Borrower has provided to the Administrative Agent all
information related to the Loan Parties (including names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent not less than 10 Business Days prior to the Closing Date
and mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Administrative Agent or any Lender.

(b) None of Holdings, the Borrower or any of its Subsidiaries nor, to the
knowledge of Borrower, any director, officer, agent or employee of the Borrower
or any of the Subsidiaries is, or is owned 50% or more or controlled by one or
more persons that are, currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
The Borrower will not directly or indirectly use the proceeds of the Loans or
the Letters of Credit or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

Section 3.26 Foreign Corrupt Practices Act. Holdings, the Borrower and its
Subsidiaries, and, to the knowledge of the Borrower or any of its Subsidiaries,
their directors, officers, agents or employees, are in compliance with the U.S.
Foreign Corrupt Practices Act of 1977 and any similar law of a jurisdiction in
which the Borrower or any of its Subsidiaries conduct their business and to
which they are lawfully subject, in each case, in all material respects. No part
of the proceeds of the Loans made hereunder will be used to make any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders to make Loans and (b) any Issuing Bank to
issue, amend, extend or renew Letters of Credit or increase the stated amounts
of Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit (in the
case of clauses (b), (c) and (d), other than pursuant to an Incremental
Assumption Agreement):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

103



--------------------------------------------------------------------------------

(c) In the case of each Borrowing or other Credit Event that occurs after the
Closing Date, at the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.

(d) Each Borrowing and other Credit Event that occurs after the Closing Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date of such Borrowing, issuance, amendment, extension or renewal, as
applicable, as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

Section 4.02 First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower, the Issuing Banks and the Lenders (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as special counsel for the Loan Parties, (A) dated the
Closing Date, (B) addressed to each Issuing Bank, the Administrative Agent and
the Lenders on the Closing Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions (or
equivalent documentation) duly adopted by the Board of Directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents dated as of the Closing Date to which such person is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
(or equivalent documentation) have not been modified, rescinded or amended and
are in full force and effect on the Closing Date,

 

104



--------------------------------------------------------------------------------

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Collateral Agent shall have received from Parent Holdco a duly executed
and delivered counterpart of the Parent Guarantee Agreement.

(f) [Reserved].

(g) The Administrative Agent shall have received the financial statements
referred to in Section 3.05.

(h) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, none of Holdings, the Borrower or any of the
Subsidiaries shall have any third party Indebtedness of the type described in
clause (a) of the definition thereof other than (i) the Loans and other
extensions of credit under this Agreement (including the Existing Roll-Over
Letters of Credit, which shall be deemed to be Letters of Credit issued under
and subject to this Agreement), (ii) the loans under the Second Lien Credit
Agreement, (iii) any roll-over of then existing Capitalized Lease Obligations,
(iv) other Indebtedness incurred in the ordinary course of business of the
Borrower and its Subsidiaries including intercompany Indebtedness of the
Borrower and Indebtedness for capital expenditures and working capital purposes
and (v) other Indebtedness permitted under Section 6.01 or approved by the
Arrangers in their reasonable discretion.

(i) The Lenders shall have received, at the option of the Borrower, (i) a
solvency certificate substantially in the form of Exhibit C and signed by a
Financial Officer or other officer with reasonably similar duties of the
Borrower or (ii) at the Borrower’s option, an opinion from an independent
investment bank or valuation firm of nationally recognized standing, in either
case, confirming the solvency of Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions on the Closing Date.

(j) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least three Business
Days prior to the Closing Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document on or prior to the Closing
Date (which amounts may be offset against the proceeds of the Loans).

 

105



--------------------------------------------------------------------------------

(k) Except as set forth in Schedule 5.12 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement” for the purposes of this Section 4.02) and subject to the
grace periods and post-closing periods set forth in such definition, the
Collateral and Guarantee Requirement shall be satisfied (or waived) as of the
Closing Date.

(l) The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than 10 Business Days prior to the Closing Date.

(m) [Reserved].

(n) The Borrower shall have delivered to the Administrative Agent a certificate
dated as of the Closing Date, to the effect set forth in Section 4.01(b) hereof.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

Section 5.01 Existence; Business and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise permitted under Section 6.05, and except for the
liquidation or dissolution of Subsidiaries if the assets of such Subsidiaries to
the extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution;
provided, that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property (other than the
abandonment of Intellectual Property in the ordinary course of business),
licenses and rights with respect thereto necessary to the normal conduct of its
business, and (ii) at all times maintain, protect and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).

 

106



--------------------------------------------------------------------------------

Section 5.02 Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations, cause the Collateral Agent to be listed as a
co-loss payee on property and casualty policies with respect to Mortgaged
Property located in the United States of America and as an additional insured on
liability policies. Notwithstanding the foregoing, the Borrower and the
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.

(b) Except as the Collateral Agent may agree in its reasonable discretion, cause
all such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Collateral Agent, deliver a
certificate of an insurance broker to the Collateral Agent; cause each such
policy covered by this clause (b) to provide that it shall not be cancelled or
not renewed upon less than 30 days’ prior written notice thereof by the insurer
to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the National Flood
Insurance Act of 1968 (as now or hereafter in effect or successor act thereto),
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Banks and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then each of Holdings and the Borrower, on behalf of itself and each of
its Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, any Issuing Bank and their agents and employees;

 

107



--------------------------------------------------------------------------------

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties; and

(iii) the amount and type of insurance that the Borrower and its Subsidiaries
has in effect as of the Closing Date satisfies for all purposes the requirements
of this Section 5.02.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year (commencing with the fiscal
year ending December 31, 2015), a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and,
starting with the fiscal year ending December 31, 2015, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern, other than solely with
respect to, or resulting solely from, an upcoming maturity date under any series
of Indebtedness occurring within one year from the time such opinion is
delivered or any potential inability to satisfy a financial maintenance covenant
on a future date or in a future period) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrower of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(a)
to the extent such annual reports include the information specified herein);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the fiscal quarter ending June 30, 2015), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail, which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of the
Borrower on behalf of the Borrower as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by the Borrower of quarterly reports on Form 10-Q
of the Borrower and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);

 

108



--------------------------------------------------------------------------------

(c) (x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the end of the first full fiscal quarter after the
Closing Date, setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Covenant
and (iii) setting forth the calculation and uses of the Cumulative Credit for
the fiscal period then ended if the Borrower shall have used the Cumulative
Credit for any purpose during such fiscal period and (y) concurrently with any
delivery of financial statements under clause (a) above, if the accounting firm
is not restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaim responsibility for legal
interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower (or Holdings or any Parent Entity referred to in Section 5.04(h))
or the website of the SEC and written notice of such posting has been delivered
to the Administrative Agent;

(e) within 90 days (or such later date as the Administrative Agent may agree in
its reasonable discretion) after the beginning of each fiscal year (commencing
with the fiscal year ending December 31, 2015), a consolidated annual budget for
such fiscal year consisting of a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of the Borrower to the effect that the
Budget is based on assumptions believed by the Borrower to be reasonable as of
the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year, an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

(h) in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at Holdings or such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Borrower and its
Subsidiaries with the Financial Covenant) will satisfy the requirements of such
paragraphs.

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for

 

109



--------------------------------------------------------------------------------

distribution, and to be made available, to Public Lenders as contemplated by
Section 9.17 and may be treated by the Administrative Agent and the Lenders as
if the same had been marked “PUBLIC” in accordance with such paragraph (unless
the Borrower otherwise notifies the Administrative Agent in writing on or prior
to delivery thereof).

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings (prior to a Qualified IPO), the Borrower or any
of the Subsidiaries at reasonable times, upon reasonable prior notice to
Holdings (prior to a Qualified IPO) or the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to Holdings (prior to a Qualified IPO) or the Borrower
to discuss the affairs, finances and condition of Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries with the officers thereof and
independent accountants therefor (so long as the Borrower has the opportunity to
participate in any such discussions with such accountants), in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and

 

110



--------------------------------------------------------------------------------

permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset (other than Real Property) that has an individual fair market
value (as determined in good faith by the Borrower) in an amount greater than
$10,000,000 is acquired by the Borrower or any Subsidiary Loan Party after the
Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) notify the Collateral
Agent of such acquisition or ownership and (ii) cause such asset to be subjected
to a Lien (subject to any Permitted Liens) securing the Obligations by, and
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
reasonably requested by the Collateral Agent to grant and perfect such Liens,
including actions described in clause (a) of this Section 5.10, all at the
expense of the Loan Parties, subject to clause (g) below.

(c) (i) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests in, and mortgages on, any Material Real
Property of the Borrower or such Subsidiary Loan Parties, as applicable, that
are not Mortgaged Property as of the Closing Date, to the extent acquired after
the Closing Date, within 120 days after such acquisition (or such later date as
the Collateral Agent may agree in its reasonable discretion) pursuant to
documentation substantially in the form of Exhibit F (with such changes as are
reasonably consented to by the Collateral Agent to account for local law
matters) or in such other form as is reasonably satisfactory to the Collateral
Agent and the Borrower (each, an “Additional Mortgage”), which security interest
and mortgage shall constitute valid and enforceable Liens subject to no other
Liens except Permitted Liens, (ii) record or file, and cause each such
Subsidiary to record or file, the Additional Mortgage or instruments related
thereto in such manner and in such places as is required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent (for
the benefit of the Secured Parties) required to be granted pursuant to the
Additional Mortgages and pay, and cause each such Subsidiary to pay, in full,
all Taxes, fees and other charges required to be paid in connection with such
recording or filing, in each case subject to clause (g) below, and (iii) deliver
to the Collateral Agent an updated Schedule 1.01(E) reflecting such additional
Mortgaged Properties. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall cause the
requirements set forth in clauses (f) and (g) of the definition of “Collateral
and Guarantee Requirement” to be satisfied with respect to such Material Real
Property.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if

 

111



--------------------------------------------------------------------------------

such Subsidiary is a Subsidiary Loan Party, within 15 Business Days after the
date such Subsidiary is formed or acquired (or such longer period as the
Collateral Agent may agree in its reasonable discretion), notify the Collateral
Agent thereof and, within 20 Business Days after the date such Subsidiary is
formed or acquired or such longer period as the Collateral Agent may agree in
its reasonable discretion (or, with respect to clauses (f), (g) and (h) of the
definition of “Collateral and Guarantee Requirement,” within 90 days after such
formation or acquisition or such longer period as set forth therein or as the
Collateral Agent may agree in its reasonable discretion, as applicable), cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary and with respect to any Equity Interest in or Indebtedness of such
Subsidiary owned by or on behalf of any Loan Party, subject to clause (g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Collateral Agent
may agree in its reasonable discretion), notify the Collateral Agent thereof
and, within 50 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent may agree in its
reasonable discretion, cause the Collateral and Guarantee Requirement to be
satisfied with respect to any Equity Interest in such Foreign Subsidiary owned
by or on behalf of any Loan Party, subject to clause (g) below.

(f) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number, (D) in any Loan Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Loan Party that is not
a registered organization; provided, that the Borrower shall not effect or
permit any such change unless all filings have been made, or will have been made
within 30 days following such change (or such longer period as the Collateral
Agent may agree in its reasonable discretion), under the Uniform Commercial Code
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”): (i) any Real Property other than Material Real Property, (ii) motor
vehicles and other assets subject to certificates of title and letter of credit
rights (in each case, except to the extent a Lien on such assets or such rights
can be perfected by filing a UCC-1) and commercial tort claims with a value of
less than $10,000,000, (iii) pledges and security interests prohibited by
applicable law, rule, regulation or contractual obligation (in each case, except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code) or which could require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in good faith by the Borrower,
(v) any lease, license or other agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrower or any Guarantor) after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code,
(vi) those assets as to which the Collateral Agent and the Borrower reasonably
agree that the cost or other consequence of obtaining such a security interest
or perfection thereof are excessive in relation to the value afforded thereby,

 

112



--------------------------------------------------------------------------------

(vii) any governmental licenses or state or local licenses, franchises, charters
and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of Article 9 of
the Uniform Commercial Code, (viii) any “intent-to-use” applications for
Trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, unless and until an Amendment to Allege Use or a
Statement of Use under Section 1(c) or 1(d) of the Lanham Act has been filed,
(ix) other customary exclusions under applicable local law or in applicable
local jurisdictions, (x) Securitization Assets sold to any Special Purpose
Securitization Subsidiary or otherwise pledged, factored, transferred or sold in
connection with any Permitted Securitization Financing, and any other assets
subject to Liens securing Permitted Securitization Financings, (xi) any Excluded
Securities, (xii) any Third Party Funds, (xiii) any equipment or other asset
that is subject to a Lien permitted by any of clauses (c)(i), (i), (j) or (aa)
of Section 6.02 or is otherwise subject to a purchase money debt or a
Capitalized Lease Obligation, in each case, as permitted by Section 6.01, if the
contract or other agreement providing for such debt or Capitalized Lease
Obligation prohibits or requires the consent of any person as a condition to the
creation of any other security interest on such equipment or asset and, in each
case, such prohibition or requirement is permitted hereunder, (xiv) all assets
of Holdings other than Equity Interests of the Borrower directly held by
Holdings and pledged pursuant to the Holdings Guarantee and Pledge Agreement and
(xv) any other exceptions mutually agreed upon between the Borrower and the
Collateral Agent; provided, that the Borrower may in its sole discretion elect
to exclude any property from the definition of “Excluded Property.”
Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver of requirement for the creation or perfection
of security interests in or the obtaining of insurance (including title
insurance) or surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (B) no control agreement or control, lockbox or similar arrangement
shall be required with respect to any deposit accounts, securities accounts or
commodities accounts, (C) no landlord, mortgagee or bailee waivers shall be
required, (D) no foreign-law governed security documents or perfection under
foreign law shall be required and no Loan Party shall be required to take any
action under the laws of, or make or consent to any filing, recording or
registration in, any jurisdiction other than the United States of America (or
any political subdivision thereof) and its territories and possessions for the
purpose of perfecting any security interest in Collateral consisting of Patents,
Trademarks or Copyrights or any other assets, (E) no notice shall be required to
be sent to account debtors or other contractual third parties prior to the
occurrence and during the continuance of an Event of Default, (F) Liens required
to be granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to exceptions and limitations set forth in the Security Documents and (G) to the
extent any Mortgaged Property is located in a jurisdiction with mortgage
recording or similar tax, the amount secured by the Security Document with
respect to such Mortgaged Property shall be limited to the fair market value of
such Mortgaged Property as determined in good faith by the Borrower (subject to
any applicable laws in the relevant jurisdiction or such lesser amount agreed to
by the Collateral Agent).

Section 5.11 Rating. Exercise commercially reasonable efforts to obtain and to
maintain (a) public ratings (but not to obtain a specific rating) from Moody’s
and S&P for the Term B Loans and (b) public corporate credit ratings and
corporate family ratings (but, in each case, not to obtain a specific rating)
from Moody’s and S&P in respect of the Borrower.

 

113



--------------------------------------------------------------------------------

Section 5.12 Post-Closing.

(a) With respect to each Closing Date Mortgaged Property, cause the Collateral
and Guarantee Requirement to be satisfied.

(b) Take all necessary actions to satisfy the items described on Schedule 5.12
within the applicable period of time specified in such Schedule (or such longer
period as the Administrative Agent may agree in its reasonable discretion).

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders (or, in the case of Section 6.11, the Required
Revolving Facility Lenders voting as a single Class) shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing or committed on the Closing Date (provided, that
any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $5,000,000 shall be set forth on Schedule 6.01), and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
person not affiliated with the Borrower or any Subsidiary);

(b) (i) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties incurred pursuant to this Section 6.01(e) shall be subject to
Section 6.04 and (ii) Indebtedness owed by any Loan Party to any Subsidiary that
is not a Loan Party incurred pursuant to this Section 6.01(e) shall be
subordinated to the Loan Obligations under this Agreement on subordination terms
substantially in the form of Exhibit J hereto or on other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

 

114



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred in the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with the Borrower or any Subsidiary after the Closing
Date and Indebtedness otherwise incurred or assumed by the Borrower or any
Subsidiary in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition) or merger, consolidation or
amalgamation with a person (or any subsequent investment made in a person,
division or line of business previously acquired in any such acquisition), where
such acquisition, merger, consolidation or amalgamation is not prohibited by
this Agreement; provided, that, (w) in the case of any such Indebtedness secured
by Liens on Collateral that are Other First Liens, the Net First Lien Leverage
Ratio on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation or amalgamation, the assumption or incurrence of such
Indebtedness and the use of proceeds thereof and any related transactions is
(I) not greater than 4.75 to 1.00 or (II) not greater than the Net First Lien
Leverage Ratio in effect immediately prior thereto, (x) in the case of any such
Indebtedness secured by Liens on Collateral that are Junior Liens, the Net
Secured Leverage Ratio on a Pro Forma Basis immediately after giving effect to
such acquisition, merger, consolidation or amalgamation, the assumption or
incurrence of such Indebtedness and the use of proceeds thereof and any related
transactions is (I) not greater than 6.30 to 1.00 or (II) not greater than the
Net Secured Leverage Ratio in effect immediately prior thereto, (y) in the case
of any other such Indebtedness, the Interest Coverage Ratio on a Pro Forma Basis
immediately after giving effect to such acquisition, merger, consolidation or
amalgamation, the assumption or incurrence of such Indebtedness and the use of
proceeds thereof and any related transactions is (I) not less than 2.00 to 1.00
or (II) not less than the Interest Coverage Ratio in effect immediately prior
thereto and (z) in the case of any such Indebtedness incurred under this clause
(h) by a Subsidiary other than a Subsidiary Loan Party, the aggregate
outstanding principal amount of such Indebtedness immediately after giving
effect to such acquisition, merger, consolidation or amalgamation, the
assumption or incurrence of such Indebtedness and the use of proceeds thereof
and any related transactions shall not exceed the greater of $100,000,000 and
0.55 times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period; and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance any such Indebtedness;

(i) (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(i)(x), would not exceed (A) the greater of $75,000,000 and 13.50%
of Consolidated Total Assets as of the end of the then most recently ended Test
Period plus (B) any additional amounts, so long as immediately after giving
effect to the incurrence of such additional amounts under this clause (B) and
the use of proceeds thereof, the Net First Lien Leverage Ratio on a Pro Forma
Basis is not greater than 4.75 to 1.00 (assuming, for purposes of this clause
(B), that all Capitalized Lease Obligations of the Borrower and the Subsidiaries
incurred pursuant to this Section 6.01(i) outstanding at such time are included
as Consolidated Debt in such calculation of the Net First Lien Leverage Ratio),
and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

115



--------------------------------------------------------------------------------

(j) (i) Capitalized Lease Obligations and any other Indebtedness incurred by the
Borrower or any Subsidiary arising from any Sale and Lease-Back Transaction that
is permitted under Section 6.03, and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(k) (i) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that, immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(k), would not exceed the greater of $150,000,000 and 0.80 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period, and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(l) Indebtedness of the Borrower or any Subsidiaries in an aggregate outstanding
principal amount not greater than 100% of the net cash proceeds received by the
Borrower from (x) the issuance or sale of its Qualified Equity Interests or
(y) a contribution to its common equity with the net cash proceeds from the
issuance and sale by Holdings or a Parent Entity of its Qualified Equity
Interests or a contribution to its common equity (in each case of (x) and (y),
other than proceeds from the sale of Equity Interests to, or contributions from,
the Borrower or any of its Subsidiaries), to the extent such net cash proceeds
do not constitute Excluded Contributions;

(m) Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, a
Permitted Change in Control, other Investments or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practices;

(p) [reserved];

(q) (i) Indebtedness secured by Liens on Collateral that are Other First Liens
so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 4.75 to 1.00; provided, that the
aggregate principal amount of Indebtedness outstanding under this clause (q)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to

 

116



--------------------------------------------------------------------------------

this Section 6.01(q)(i), Section 6.01(r)(i) and Section 6.01(s)(i) that are
incurred by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$150,000,000 and 0.80 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(r) (i) Indebtedness secured by Liens on Collateral that are Junior Liens so
long as immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 6.30 to 1.00; provided, that the aggregate principal
amount of Indebtedness outstanding under this clause (r)(i) at such time that is
incurred by a Subsidiary other than a Subsidiary Loan Party shall not exceed,
when taken together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to Section 6.01(q)(i), this Section 6.01(r)(i)
and Section 6.01(s)(i) that are incurred by Subsidiaries other than the
Subsidiary Loan Parties, the greater of $150,000,000 and 0.80 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period,
and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(s) (i) other Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, the Interest
Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00; provided,
that the aggregate principal amount of Indebtedness outstanding under this
clause (s)(i) at such time that is incurred by a Subsidiary other than a
Subsidiary Loan Party shall not exceed, when taken together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to
Section 6.01(q)(i), Section 6.01(r)(i) and this Section 6.01(s)(i) that are
incurred by Subsidiaries other than the Subsidiary Loan Parties, the greater of
$150,000,000 and 0.80 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

(t) (i) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $75,000,000
and 13.50% of Consolidated Total Assets as of the end of the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

(u) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements;

(v) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary that is either incurred (i) in the ordinary course of business or
(ii) in connection with a Permitted Change in Control;

(w) Indebtedness in connection with Permitted Securitization Financings;

(x) obligations in respect of Cash Management Agreements;

(y) (i) Refinancing Notes and (ii) any Permitted Refinancing Indebtedness
incurred in respect thereof;

 

117



--------------------------------------------------------------------------------

(z) (i) Indebtedness in an aggregate principal amount outstanding not to exceed
the Incremental Amount available at the applicable time of determination set
forth in the definition thereof, and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

(aa) Guarantees of Indebtedness under customer financing lines of credit entered
into in the ordinary course of business;

(bb) (i) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(bb), would not
exceed the greater of $50,000,000 and 0.30 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(cc) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(dd) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(ee) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Subsidiaries;

(ff) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(gg) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit (or a letter of credit
issued under any other revolving credit or letter of credit facility permitted
by Section 6.01);

(hh) (i)(x) Indebtedness, including Indebtedness incurred under the Second Lien
Credit Agreement, in an aggregate principal amount outstanding pursuant to this
Section 6.01(hh)(i)(x) not to exceed $300,000,000, and (y) Indebtedness incurred
utilizing the definition of “Incremental Amount” as defined in the Second Lien
Credit Agreement (as in effect on the date hereof), and other amounts permitted
to be incurred in lieu thereof and (ii) any Permitted Refinancing Indebtedness
in respect thereof; and

(ii) all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses
(a) through (hh) above or refinancings thereof.

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such

 

118



--------------------------------------------------------------------------------

Indebtedness was incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness); provided, that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars (or in a different currency from the Indebtedness being refinanced), and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ii) but may be permitted in part under any combination thereof and
(B) in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 6.01(a) through (ii), the Borrower may,
in its sole discretion, classify or reclassify, or later divide, classify or
reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and will
be entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof) without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Indebtedness that may be incurred
pursuant to any other clause; provided, that (x) all Indebtedness outstanding on
the Closing Date under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (b) of this Section 6.01 and (y) all Indebtedness
under the Second Lien Credit Agreement outstanding on the Closing Date shall at
all times be deemed to have been incurred pursuant to clause (hh)(i)(x) of this
Section 6.01. In addition, with respect to any Indebtedness that was permitted
to be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$5,000,000, set forth on Schedule 6.02(a) and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01) and shall not subsequently apply to any other property or assets
of the Borrower or any Subsidiary other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien, and (B) proceeds
and products thereof;

 

119



--------------------------------------------------------------------------------

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of the Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof)), (ii) in the case of Liens on the Collateral that are (or
are intended to be) junior in priority to the Liens securing the Term B Loans,
such Liens shall be subject to a Permitted Junior Intercreditor Agreement and
(iii) in the case of Liens on the Collateral that are (or are intended to be)
pari passu with the Liens on the Collateral securing the Term B Loans, such
Liens shall be subject to a Permitted Pari Passu Intercreditor Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

(h) zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capitalized Lease Obligations), licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or

 

120



--------------------------------------------------------------------------------

assets acquired, leased, constructed, replaced, repaired or improved with such
Indebtedness (or the Indebtedness Refinanced thereby) or sold in the applicable
Sale and Lease-Back Transaction, and accessions and additions thereto, proceeds
and products thereof, customary security deposits and related property;
provided, further, that individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender (and its
Affiliates) (it being understood that with respect to any Liens on the
Collateral being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness, if Liens on the Collateral securing the Indebtedness being
Refinanced (if any) were Junior Liens, then any Liens on such Collateral being
incurred under this clause (i) to secure Permitted Refinancing Indebtedness
shall also be Junior Liens);

(j) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to the Collateral and Guarantee Requirement,
Section 5.10 or Schedule 5.12 and any replacement, extension or renewal of any
such Lien; provided, that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes,
(iv) in respect of Third Party Funds or (v) in favor of credit card companies
pursuant to agreements therewith;

(p) Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations permitted under Section 6.01(f),
(k) or (o) and covering the property (or the documents of title in respect of
such property) financed by such letters of credit, bankers’ acceptances or
similar obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;

 

121



--------------------------------------------------------------------------------

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or acquisition
agreement in respect of any Investment permitted hereunder;

(t) (i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of any person securing Indebtedness permitted under Section 6.01(bb) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on
the Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness shall also be Junior
Liens);

(u) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(y) Liens (i) on Equity Interests of joint ventures (A) securing obligations of
such joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (ii) on Equity Interests of Unrestricted Subsidiaries;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) Liens in respect of Permitted Securitization Financings that extend only to
the assets subject thereto;

(bb) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(dd) Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party;

 

122



--------------------------------------------------------------------------------

(ee) Liens (i) on not more than $15,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Hedging Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;

(ff) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(gg) Liens on Collateral that are Junior Liens;

(hh) Liens on Collateral that are Other First Liens, so long as immediately
after giving effect to the incurrence of the Indebtedness secured by such Other
First Liens and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 4.75 to 1.00;

(ii) Liens on Collateral that are Other First Liens, so long as such Other First
Liens secure Indebtedness permitted by Section 6.01(b), 6.01(h)(i)(w) (and
Permitted Refinancing Indebtedness in respect thereof), 6.01(q), 6.01(y) or
6.01(z);

(jj) Liens arising out of conditional sale, title retention or similar
arrangements for the sale or purchase of goods by the Borrower or any of the
Subsidiaries in the ordinary course of business;

(kk) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (kk) shall also be
Junior Liens, (w) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (kk) may also be Other First Liens,
as applicable, (x) (other than Liens contemplated by the foregoing clauses
(v) and (w)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party;

(ll) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate outstanding principal amount
that, immediately after giving effect to the incurrence of such Liens, would not
exceed the greater of $150,000,000 and 0.80 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period; and

 

123



--------------------------------------------------------------------------------

(mm) Liens on any property or asset of the Borrower or any Subsidiary to secure
any Indebtedness permitted by Section 6.01(hh); provided that such Liens shall
be subject to a Permitted Junior Intercreditor Agreement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (mm) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(mm), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof) without giving
pro forma effect to such item (or portion thereof) when calculating the amount
of Liens or Indebtedness that may be incurred pursuant to any other clause. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within 365
days of the acquisition of such property or (iii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Subsidiary Loan Party, (x) if such Sale and Lease-Back Transaction is of
property owned by the Borrower or any Subsidiary Loan Party as of the Closing
Date, the Net Proceeds therefrom are used to prepay the Term Loans to the extent
required by Section 2.11(b) and (y) with respect to any Sale and Lease-Back
Transaction pursuant to this clause (b) with Net Proceeds in excess of
$2,000,000 individually or $10,000,000 in the aggregate in any fiscal year, the
requirements of the last paragraph of Section 6.05 shall apply to such Sale and
Lease-Back Transaction to the extent provided therein.

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than in
respect of (A) intercompany liabilities incurred in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
and (B) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with industry practices), or
(iii) purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) the Transactions;

 

124



--------------------------------------------------------------------------------

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that as at any date of determination, the
aggregate outstanding amount (valued at the time of the making thereof and
without giving effect to any write-downs or write-offs thereof) of
(A) Investments made after the Closing Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Closing Date by the Loan Parties
to Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii),
plus (C) outstanding Guarantees by the Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii) (excluding for purposes of the calculation in this proviso any
Investment made at a time when, immediately after giving effect thereto, the Net
First Lien Leverage Ratio on a Pro Forma Basis would not exceed 4.75 to 1.00,
which Investment shall be permitted under this Section 6.04(b) without regard to
such calculation) shall not exceed the sum of (X) the greater of
(1) $150,000,000 and (2) 0.80 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period plus (Y) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
the greater of $20,000,000 and 3.50% of Consolidated Total Assets as of the end
of the then most recently ended Test Period, (ii) in respect of payroll payments
and expenses in the ordinary course of business and (iii) in connection with
such person’s purchase of Equity Interests of Holdings (or any Parent Entity)
solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment as in existence
on the Closing Date or as otherwise permitted by this Section 6.04);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(o), (r), (s), (ee) and (ll);

 

125



--------------------------------------------------------------------------------

(j) other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of
(X) the greater of $75,000,000 and 0.40 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, plus (Y) any portion
of the Cumulative Credit on the date of such election that the Borrower elects
to apply to this Section 6.04(j)(Y) in a written notice of a Responsible Officer
thereof, which notice shall set forth calculations in reasonable detail the
amount of the Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied, and plus (Z) an amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment pursuant to clause (X); provided, that if any
Investment pursuant to this Section 6.04(j) is made in any person that was not a
Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of the Borrower,
upon such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the proviso thereto in the case of any Subsidiary that is
not a Loan Party) and not in reliance on this Section 6.04(j);

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;

(r) Investments in the Equity Interests of one or more newly formed persons that
are received in consideration of the contribution by Holdings, the Borrower or
the applicable Subsidiary

 

126



--------------------------------------------------------------------------------

of assets (including Equity Interests and cash) to such person or persons;
provided, that (i) the fair market value of such assets, determined in good
faith by the Borrower, so contributed pursuant to this clause (r) shall not in
the aggregate exceed $15,000,000 and (ii) in respect of each such contribution,
a Responsible Officer of the Borrower shall certify, in a form to be agreed upon
by the Borrower and the Administrative Agent (x) immediately after giving effect
to such contribution, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) the fair market value (as determined
in good faith by the Borrower) of the assets so contributed and (z) that the
requirements of clause (i) of this proviso remain satisfied;

(s) Investments consisting of Restricted Payments permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(u) Investments in Subsidiaries that are not Loan Parties after giving effect to
the applicable Investments, in an aggregate outstanding amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed (excluding for purposes of this calculation
any Investment made at a time when, immediately after giving effect thereto, the
Net First Lien Leverage Ratio on a Pro Forma Basis would not exceed 4.75 to
1.00, which Investment shall be permitted under this Section 6.04(u) without
regard to such calculation) the sum of (x) the greater of $150,000,000 and 0.80
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period in the aggregate plus (y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
Investments theretofore made pursuant to this Section 6.04(u);

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments consisting of Securitization Assets or arising as a result of
Permitted Securitization Financings;

(z) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other arrangements with other persons;

(aa) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower, Holdings or any Parent Entity; provided, that the
issuance of such Equity Interests are not included in any determination of the
Cumulative Credit;

 

127



--------------------------------------------------------------------------------

(cc) Investments in joint ventures; provided that the aggregate outstanding
amount (valued at the time of the making thereof and without giving effect to
any write-downs or write-offs thereof) of Investments made after the Closing
Date pursuant to this Section 6.04(cc) (excluding for purposes of the
calculation in this proviso any Investment made at a time when, immediately
after giving effect thereto, the Net First Lien Leverage Ratio on a Pro Forma
Basis would not exceed 4.75 to 1.00, which Investment shall be permitted under
this Section 6.04(cc) without regard to such calculation) shall not exceed the
sum of (X) the greater of $75,000,000 and 0.40 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, plus (Y) an
aggregate amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment; provided,
that if any Investment pursuant to this Section 6.04(cc) is made in any person
that was not a Subsidiary on the date on which such Investment was made but
becomes a Subsidiary thereafter, then such Investment may, at the option of the
Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(cc);

(dd) Investments in Similar Businesses in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the sum of (X) the greater of
$50,000,000 and 0.30 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
Section 6.04(dd) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(dd);

(ee) Investments in any Unrestricted Subsidiaries after giving effect to the
applicable Investments, in an aggregate outstanding amount (valued at the time
of the making thereof, and without giving effect to any write-downs or
write-offs thereof) not to exceed the sum of (X) the greater of $40,000,000 and
0.25 times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period plus (Y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment;
provided, that if any Investment pursuant to this Section 6.04(ee) is made in
any person that was not a Subsidiary on the date on which such Investment was
made but becomes a Subsidiary thereafter, then such Investment may, at the
option of the Borrower, upon such person becoming a Subsidiary and so long as
such person remains a Subsidiary, be deemed to have been made pursuant to
Section 6.04(b) (to the extent permitted by the proviso thereto in the case of
any Subsidiary that is not a Loan Party) and not in reliance on this
Section 6.04(ee); and

(ff) additional Investments, so long as, at the time any such Investment is made
and immediately after giving effect thereto, (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Net Total Leverage Ratio on a
Pro Forma Basis is not greater than 4.30 to 1.00.

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(dd) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

 

128



--------------------------------------------------------------------------------

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrower in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the Borrower or any Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by the Borrower or any Subsidiary or, with respect to operating
leases, otherwise for fair market value on market terms (as determined in good
faith by the Borrower), (iii) the Disposition of surplus, obsolete, damaged or
worn out equipment or other property in the ordinary course of business by the
Borrower or any Subsidiary or (iv) the Disposition of Permitted Investments in
the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger or consolidation of any Subsidiary with or into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger or
consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, (v) any Subsidiary may merge or consolidate with any other person
in order to effect an Investment permitted pursuant to Section 6.04 so long as
the continuing or surviving person shall be a Subsidiary (unless otherwise
permitted by Section 6.04), which shall be a Loan Party if the merging or
consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with any applicable requirements of
Section 5.10 or (vi) any Subsidiary may merge or consolidate with any other
person in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;

(c) Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation or
otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Loan Party in reliance on this clause (c) shall be made in
compliance with Section 6.07;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

 

129



--------------------------------------------------------------------------------

(e) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;

(f) Dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g) other Dispositions of assets; provided, that the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby;

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity or the requirements of
Section 6.05(n) are otherwise complied with;

(i) leases, licenses or subleases or sublicenses of any real or personal
property in the ordinary course of business;

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith by the
management of the Borrower to be no longer useful or necessary in the operation
of the business of the Borrower or any of the Subsidiaries (including any
Disposition of foreign Intellectual Property rights);

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of clause (a) of the definition of “Net Proceeds”;

(l) the purchase and Disposition (including by capital contribution) of
Securitization Assets including pursuant to Permitted Securitization Financings;

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10,000,000,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $20,000,000, such exchange shall have been approved by at
least a majority of the Board of Directors of Holdings or the Borrower;
provided, further, that (A) no Default or Event of Default exists or would
result therefrom, (B) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b) to the extent required thereby and (C) with
respect to any exchange of assets for services, immediately after giving effect
thereto, the Borrower shall be in Pro Forma Compliance; and

(n) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the Borrower, provided that (A) the Borrower shall be the surviving
entity or (B) if the surviving entity is not the Borrower (such other person,
the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (3) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Holdings Guarantee and Pledge Agreement or the Subsidiary
Guarantee Agreement, as applicable, confirmed that its guarantee thereunder
shall apply to

 

130



--------------------------------------------------------------------------------

any Successor Borrower’s obligations under this Agreement, (4) each Subsidiary
Loan Party, unless it is the other party to such merger or consolidation, shall
have by a supplement to any applicable Security Document affirmed that its
obligations thereunder shall apply to its guarantee as reaffirmed pursuant to
clause (3), (5) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have affirmed that its obligations
under the applicable Mortgage shall apply to its guarantee as reaffirmed
pursuant to clause (3) and (6) the Successor Borrower shall have delivered to
the Administrative Agent (x) an officer’s certificate stating that such merger
or consolidation does not violate this Agreement or any other Loan Document and
(y) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger or consolidation does not violate this Agreement or any
other Loan Document and covering such other matters as are contemplated by the
Collateral and Guarantee Requirement to be covered in opinions of counsel (it
being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement).

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b)(y) of Section 6.03, under
Section 6.05(d), shall be permitted unless (i) such Disposition is for fair
market value (as determined in good faith by the Borrower), or if not for fair
market value, the shortfall is permitted as an Investment under Section 6.04,
and (ii) at least 75% of the proceeds of such Disposition (except to Loan
Parties) consists of cash or Permitted Investments; provided, that the
provisions of this clause (ii) shall not apply to any individual transaction or
series of related transactions involving assets with a fair market value (as
determined in good faith by the Borrower) of less than $15,000,000 or to other
transactions involving assets with a fair market value (as determined in good
faith by the Borrower) of not more than the greater of $50,000,000 and 9% of
Consolidated Total Assets as of the end of the then most recently ended Test
Period in the aggregate for all such transactions during the term of this
Agreement; provided, further, that for purposes of this clause (ii), each of the
following shall be deemed to be cash: (a) the amount of any liabilities (as
shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in the
notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Subsidiary from the transferee that are converted by the Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received) and (c) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Disposition having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of $75,000,000
and 13.50% of Consolidated Total Assets as of the end of the Test Period ended
immediately prior to the receipt of such Designated Non-Cash Consideration (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value).

Notwithstanding anything to the contrary contained in Section 6.05 above, the
Borrower and the Subsidiaries shall not make any Trademark Disposition (whether
in one transaction or in a series of related transactions), except for (i) any
Trademark Disposition among the Borrower and the Subsidiary Loan Parties,
(ii) any Trademark Disposition of any Excluded Trademark and (iii) any Trademark
Disposition with the consent of the Required Lenders.

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase,

 

131



--------------------------------------------------------------------------------

retire or otherwise acquire for value (or permit any Subsidiary to purchase or
acquire) any of the Borrower’s Equity Interests or set aside any amount for any
such purpose (other than through the issuance of additional Equity Interests
(other than Disqualified Stock) of the person redeeming, purchasing, retiring or
acquiring such shares), in each case other than in connection and substantially
concurrently with a Permitted Change in Control (all of the foregoing,
“Restricted Payments”); provided, however, that:

(a) Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or debt securities of Holdings or any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of its (or any Parent
Entity’s) existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v)(A) in respect of any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, or for which the Borrower is a disregarded entity
for U.S. federal income tax purposes that is wholly owned (directly or
indirectly) by a C corporation for U.S. federal and/or applicable state or local
income tax purposes, distributions to any direct or indirect parent of the
Borrower in an amount not to exceed the amount of any U.S. federal, state, local
or foreign taxes that the Borrower and/or its Subsidiaries, as applicable, would
have paid for such taxable period had the Borrower and/or its Subsidiaries, as
applicable, been a stand-alone corporate taxpayer or a stand-alone corporate
group or (B) in respect of any taxable period for which the Borrower is treated
as a partnership or disregarded entity for U.S. federal and/or applicable state,
local or foreign tax purposes except in the case in which the Borrower is
treated as a disregarded entity for U.S. federal income tax purposes that is
wholly owned (directly or indirectly) by a C corporation for U.S. federal and/or
applicable state or local income tax purposes, distributions to any direct or
indirect owners of the Borrower in an amount not to exceed the product of
(i) the amount of taxable income of the Borrower and/or its Subsidiaries for
such taxable period, calculated without regard to tax-deductible amortization of
intangible assets (including any amortization resulting from any increase in
basis under Sections 743(b) and 734(b) of the Code (and any equivalent
provisions of applicable tax law)) and (ii) the Hypothetical Tax Rate, and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees of Holdings or any
Parent Entity, in each case in order to permit Holdings or any Parent Entity to
make such payments; provided, that in the case of subclauses (i) and (iii), the
amount of such Restricted Payments shall not exceed the portion of any amounts
referred to in such subclauses (i) and (iii) that are allocable to the Borrower
and its Subsidiaries (which shall be 100% at any time that, as the case may be,
(x) Holdings owns no material assets other than the Equity Interests of the
Borrower and assets incidental to such equity ownership or (y) any Parent Entity
owns directly or indirectly no material assets other than Equity Interests of
Holdings and any other Parent Entity and assets incidental to such equity
ownership);

(c) Restricted Payments may be made to Holdings, the proceeds of which are used
to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of any Parent
Entity, Holdings, the Borrower or any of the Subsidiaries or by any Plan or any

 

132



--------------------------------------------------------------------------------

shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (c) shall not exceed in any fiscal year $15,000,000 (which
shall increase to $30,000,000 subsequent to a Qualified IPO) (plus (x) the
amount of net proceeds contributed to the Borrower that were (x) received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity to directors, consultants, officers
or employees of Holdings, any Parent Entity, the Borrower or any Subsidiary in
connection with permitted employee compensation and incentive arrangements;
provided, that such proceeds are not included in any determination of the
Cumulative Credit, (y) the amount of net proceeds of any key-man life insurance
policies received during such calendar year, and (z) the amount of any cash
bonuses otherwise payable to members of management, directors or consultants of
Holdings, any Parent Entity, the Borrower or the Subsidiaries in connection with
the Transactions that are foregone in return for the receipt of Equity
Interests), which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided, further, that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;

(d) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) Restricted Payments may be made in an aggregate amount equal to a portion of
the Cumulative Credit on the date of such election that the Borrower elects to
apply to this Section 6.06(e), which such election shall (unless such Restricted
Payment is made pursuant to clause (a) of the definition of “Cumulative Credit”)
be set forth in a written notice of a Responsible Officer of the Borrower, which
notice shall set forth calculations in reasonable detail the amount of the
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;

(f) Restricted Payments may be made in connection with the consummation of the
Transactions;

(g) Restricted Payments may be made to pay, or to allow Holdings or any Parent
Entity to make payments, in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, Restricted Payments may be made to pay, or to allow
Holding or any Parent Entity to pay, dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount per annum no
greater than 6% of the Market Capitalization;

(i) Restricted Payments may be made to Holdings or any Parent Entity to finance
any Investment that if made by the Borrower or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;

 

133



--------------------------------------------------------------------------------

(j) other Restricted Payments may be made in an aggregate amount not to exceed
the greater of $90,000,000 and 0.50 times the EBITDA calculated on a Pro Forma
Basis for the Test Period ended immediately prior to the date of such Restricted
Payment; provided, that if such Restricted Payments are made to the Fund or any
Fund Affiliate, no Event of Default shall have occurred and be continuing;

(k) other Restricted Payments so long as, immediately after giving effect to
such payment or distribution on a Pro Forma Basis, the Net Total Leverage Ratio
is not greater than 4.30 to 1.00; and

(l) Restricted Payments may be made with Excluded Contributions.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement.

Section 6.07 Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrower, Holdings, and the Subsidiaries or any person that becomes a Subsidiary
as a result of such transaction) in a transaction (or series of related
transactions) involving aggregate consideration in excess of $20,000,000, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
or (ii) upon terms that are substantially no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate, as determined
by the Board of Directors of the Borrower or such Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which (x) shall be 100% for
so long as Holdings or such Parent Entity, as the case may be, owns no assets
other than the Equity Interests of the Borrower, Holdings or any Parent Entity
and assets incidental to the ownership of the Borrower and its Subsidiaries and
(y) in all other cases shall be as determined in good faith by management of the
Borrower)),

 

134



--------------------------------------------------------------------------------

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
the Transactions and any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of
$5,000,000, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not adverse to the Lenders when taken as a whole in any material
respect (as determined by the Borrower in good faith),

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business or in connection with a
Permitted Change in Control, (B) any subscription agreement or similar agreement
pertaining to the repurchase of Equity Interests pursuant to put/call rights or
similar rights with employees, officers or directors, and (C) any employee
compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract
and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings (prior
to a Qualified IPO of the Borrower) shall be pledged to the Collateral Agent
(and deliver the relevant certificates or other instruments (if any)
representing such Equity Interests to the Collateral Agent) on behalf of the
Lenders to the extent required by the Collateral Agreement,

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors, in good faith,

(x) transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable to the Borrower
or such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate or (ii) such
transaction is fair to the Borrower or such Subsidiary, as applicable, from a
financial point of view,

(xii) subject to subclause (xiv) below, if applicable, the payment of all fees,
expenses, bonuses and awards related to the Transactions, including fees to the
Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund, any Fund
Affiliate or any

 

135



--------------------------------------------------------------------------------

Metropoulos-related Person (A) in an aggregate amount in any fiscal year not to
exceed the sum of (1) the greater of $4,000,000 and 2.00% of EBITDA for any such
fiscal year, plus reasonable out-of-pocket costs and expenses in connection
therewith in any fiscal year and unpaid amounts for any prior periods from and
including the fiscal year in which the Closing Date occurs; plus (2) any
deferred, accrued or other fees in respect of any fiscal years from and
including the fiscal year in which the Closing Date occurs (to the extent such
fees in the aggregate do not exceed the amounts described in clause (A)(1) above
in respect of such fiscal years), plus (B) 1% of the value of transactions with
respect to which the Fund, any Fund Affiliate or any Metropoulos-related Person
provides any transaction, advisory or other services, plus (C) so long as no
Event of Default has occurred and is continuing, the present value of all future
amounts payable pursuant to any agreement referred to in clause (A)(1) above in
connection with the termination of such agreement with the Fund and its Fund
Affiliates or any Metropoulos-related Person; provided, that if any such payment
pursuant to clause (C) is not permitted to be paid as a result of an Event of
Default, such payment shall accrue and may be payable when no Events of Default
are continuing to the extent that no further Event of Default would result
therefrom,

(xv) the issuance, sale or transfer of Equity Interests of the Borrower or any
Subsidiary to Holdings (or any Parent Entity) and capital contributions by
Holdings (or any Parent Entity) to the Borrower or any Subsidiary,

(xvi) the issuance of Equity Interests to the management of Holdings, any Parent
Entity, the Borrower or any Subsidiary in connection with the Transactions,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),

(xviii) transactions pursuant to any Permitted Securitization Financing,

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings or the Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement,

(xx) transactions with customers, clients or suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business or
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05,

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein, and

(xxiv) Investments by the Fund or a Fund Affiliate in securities of the Borrower
or any of the Subsidiaries so long as (A) the Investment is being offered
generally to other investors on the same or more favorable terms and (B) the
Investment constitutes less than 5% of the outstanding issue amount of such
class of securities.

 

136



--------------------------------------------------------------------------------

Notwithstanding the foregoing, any portfolio company that is an Affiliate of the
Fund or a Fund Affiliate shall not be considered an Affiliate of the Borrower or
its Subsidiaries with respect to any transaction, so long as such transaction is
in the ordinary course of business.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower), or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders when taken as a whole
(as determined in good faith by the Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of, or in respect of, principal of or
interest on any Junior Financing, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing, except for:

(A) Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;

(B) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within 12 months thereof);

(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within 18 months prior thereto;
provided, that such proceeds are not included in any determination of the
Cumulative Credit;

(D) the conversion of any Junior Financing to Equity Interests of the Borrower,
Holdings or any Parent Entity;

(E) so long as no Event of Default has occurred and is continuing, payments or
distributions in respect of Junior Financings prior to any scheduled maturity
made, in an aggregate amount, not to exceed a portion of the Cumulative Credit
on the date of such

 

137



--------------------------------------------------------------------------------

election that the Borrower elects to apply to this Section 6.09(b)(i)(E) in a
written notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of the Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied;

(F) other payments and distributions in an aggregate amount (valued at the time
of the making thereof and without giving effect to any write-downs or write-offs
thereof) not to exceed the greater of $80,000,000 and 0.45 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;

(G) other payments and distributions so long as, immediately after giving effect
to such payment or distribution on a Pro Forma Basis, the Net Total Leverage
Ratio is not greater than 4.30 to 1.00; and

(H) payments or distributions on or after the date of a Qualified IPO; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, the
Second Lien Loan Documents, any Refinancing Notes or any agreements related to
any Permitted Refinancing Indebtedness in respect of any such Indebtedness that
does not materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

 

138



--------------------------------------------------------------------------------

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement or are
market terms at the time of issuance (in each case as determined in good faith
by the Borrower);

(G) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Securitization Document with respect
to any Special Purpose Securitization Subsidiary; and

(R) any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,

 

139



--------------------------------------------------------------------------------

increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions as contemplated by
such provisions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement, refinancing or similar
arrangement.

Section 6.10 Fiscal Year. In the case of the Borrower, permit any change to its
fiscal year without prior notice to the Administrative Agent, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

Section 6.11 Financial Covenant. With respect to the Revolving Facility only,
permit the Net First Lien Leverage Ratio as of the last day of any fiscal
quarter (beginning with the end of the first full fiscal quarter after the
Closing Date), solely to the extent that on such date the Testing Condition is
satisfied, to exceed 7.30 to 1.00.

ARTICLE VIA

Holdings Negative Covenants

Holdings (prior to a Qualified IPO) hereby covenants and agrees with each Lender
that, from and after the Closing Date and until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, (a) Holdings will not
create, incur, assume or permit to exist any Lien other than (i) Liens created
under the Loan Documents and (ii) Liens not prohibited by Section 6.02 on any of
the Equity Interests issued by the Borrower held by Holdings and (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
has occurred and is continuing or would result therefrom, Holdings may merge
with any other person (and if it is not the survivor of such merger, the
survivor shall assume Holdings’ obligations, as applicable, under the Loan
Documents).

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
Subsidiary Loan Party herein or in any other Loan Document or any certificate or
document delivered pursuant hereto or thereto shall prove to have been false or
misleading in any material respect when so made or deemed made and such false or
misleading representation or warranty (if curable) shall remain false or
misleading for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower; provided, that the failure of any representation or
warranty made or deemed made by any Loan Party (other than the representations
and warranties referred to in Section 4.01(b)) to be true and correct in any
material respect on the Closing Date will not constitute an Event of Default
hereunder;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

140



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in, Section 5.01(a), 5.05(a)
or 5.08 or in Article VI; provided, that the failure to observe or perform the
Financial Covenant shall not in and of itself constitute an Event of Default
with respect to any Term Facility;

(e) default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO) of Article VIA or by the Borrower or any of the
Subsidiary Loan Parties of any covenant, condition or agreement contained in any
Loan Document (other than those specified in clauses (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from the failure of a Subsidiary that is not a Loan
Party to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
in each case without such Material Indebtedness having been discharged, or any
such event or condition having been cured promptly; provided, that any breach of
the Financial Covenant giving rise to an event described in clause (B) above
shall not, by itself, constitute an Event of Default under any Term Facility
unless the Revolving Facility Lenders have terminated the Revolving Facility
Commitment and have accelerated any Revolving Facility Loans then outstanding as
a result of such breach; or (ii) the Borrower or any of the Subsidiaries shall
fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided, that this clause (f) shall not apply to any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any Material Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Material Subsidiaries or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary (except in a transaction
permitted hereunder); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate

 

141



--------------------------------------------------------------------------------

manner, any proceeding or the filing of any petition described in clause (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of the Material Subsidiaries or for a substantial part of the property or assets
of the Borrower or any Material Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become unable
or admit in writing its inability or fail generally to pay its debts as they
become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $60,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event or ERISA Events shall have occurred, (ii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (iv) the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO of the Borrower), the Borrower or any
Subsidiary Loan Party not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that constitute a material portion of
the Collateral shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests of Foreign Subsidiaries or the
application thereof, or from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file Uniform Commercial Code
continuation statements or take the actions described on Schedule 3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) a material portion of the Guarantees pursuant to the
Security Documents by Holdings (prior to a Qualified IPO of the Borrower) or the
Subsidiary Loan Parties guaranteeing the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings (prior to a Qualified IPO of the Borrower) or
any Subsidiary Loan Party not to be in effect or not to be legal, valid and
binding obligations (other than in accordance with the terms thereof); provided,
that no Event of Default shall occur under this Section 7.01(l) if the Loan
Parties cooperate with the Collateral Agent to replace or perfect such security
interest and Lien, such security interest and Lien is replaced and the rights,
powers and privileges of the Secured Parties are not materially adversely
affected by such replacement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans

 

142



--------------------------------------------------------------------------------

then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) if the Loans have been declared due and
payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(j); and in any event with respect to the Borrower described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.

Section 7.02 Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower (other than in
connection with any Secured Cash Management Agreement or Secured Hedge
Agreement), (ii) second, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment of unreimbursed L/C Disbursements then due from the Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of unreimbursed L/C Disbursements then due to such parties, (iv) fourth,
towards payment of other Obligations (including Obligations of the Loan Parties
owing under or in respect of any Secured Cash Management Agreement or Secured
Hedge Agreement) then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of such Obligations then due to
such parties and (v) last, the balance, if any, after all of the Obligations
have been paid in full, to the Borrower or as otherwise required by Requirements
of Law.

Section 7.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Covenant, from the first day of the applicable fiscal quarter until
the expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c), Holdings, the Borrower and any Parent Entity shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of such entities, and in each case, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”), pursuant
to the exercise of the Cure Right, the Financial Covenant shall be recalculated
giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which a Cure Right is not exercised,
(ii) a Cure Right shall not be exercised more than five times during the term of
the Revolving Facility, (iii) for purposes of this Section 7.03, the

 

143



--------------------------------------------------------------------------------

Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Covenant and (iv) there shall be no pro forma
reduction in Indebtedness with the proceeds of the exercise of the Cure Right
for determining compliance with the Financial Covenant for the fiscal quarter in
respect of which such Cure Right is exercised (either directly through
prepayment or indirectly as a result of the netting of Unrestricted Cash) (other
than, for future periods, with respect to any portion of such Cure Amount that
is used to repay Term Loans or to prepay Revolving Facility Loans to the extent
accompanied by permanent reductions in Revolving Facility Commitments). If,
after giving effect to the adjustments in this Section 7.03, the Borrower shall
then be in compliance with the requirements of the Financial Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Covenant that had occurred shall be deemed
cured for the purposes of this Agreement.

ARTICLE VIII

The Agents

Section 8.01 Appointment. (a) Each Lender (in its capacitiy as a Lender and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) and each Issuing Bank (in
such capacity and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby irrevocably designates and appoints the Administrative Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
including as the Collateral Agent for such Lender and the other Secured Parties
under the Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, to the extent required under the laws of any jurisdiction other
than the United States of America, each of the Lenders and the Issuing Banks
hereby grants to the Administrative Agent any required powers of attorney to
execute any Security Document governed by the laws of such jurisdiction on such
Lender’s or Issuing Bank’s behalf. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and on behalf of itself and its Affiliates as potential counterparties to
Secured Cash Management Agreements or Secured Hedge Agreements) and each Issuing
Bank (in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent (and any Subagents
appointed by the Collateral Agent pursuant to Section 8.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent) shall be entitled to the
benefits of this Article VIII (including, without limitation, Section 8.07) as
though the Collateral Agent (and any such Subagents) were an “Agent” under the
Loan Documents, as if set forth in full herein with respect thereto.

 

144



--------------------------------------------------------------------------------

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact) and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall become incapable of acting, resign or be
removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent. No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent or Arranger shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, and (b) no Agent shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or an Issuing Bank. No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the

 

145



--------------------------------------------------------------------------------

sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts. Each
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all or other Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender and Issuing
Bank expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender and Issuing Bank represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into the business,
operations, property, financial and other condition and creditworthiness of, the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents

 

146



--------------------------------------------------------------------------------

that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), in the amount of
its pro rata share (based on its aggregate Revolving Facility Credit Exposure
and, in the case of the indemnification of each Agent, outstanding Term Loans
and unused Commitments hereunder; provided, that the aggregate principal amount
of L/C Disbursements owing to any Issuing Bank shall be considered to be owed to
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Credit Exposure) (determined at the time such indemnity is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or Issuing Bank under or in connection
with any of the foregoing; provided, further, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s or Issuing Bank’s gross negligence or willful
misconduct. The failure of any Lender to reimburse any Agent or Issuing Bank, as
the case may be, promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to such Agent or Issuing Bank, as the case
may be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or Issuing Bank, as the case
may be, for such other Lender’s ratable share of such amount. The agreements in
this Section 8.07 shall survive the payment of the Loans and all other amounts
payable hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit participated in, by it, each Agent shall have
the same rights and powers under this Agreement and the other Loan Documents as
any Lender and may exercise the same as though it were not an Agent, and the
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall have the right, subject to the reasonable
consent of the Borrower (so long as no Event of Default under Section 7.01(b),
(c), (h) or (i) shall have

 

147



--------------------------------------------------------------------------------

occurred and be continuing), to appoint a successor which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent and Collateral Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 8.09 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and the other Loan Documents.

Section 8.10 Arrangers, Syndication Agents and Documentation Agents.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Bookrunner, Arranger, Syndication Agent or Documentation Agent is named as such
for recognition purposes only, and in its capacity as such shall have no rights,
duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document, except that each such person and its Affiliates shall be
entitled to the rights expressly stated to be applicable to them in Section 9.05
and 9.17 (subject to the applicable obligations and limitations as set forth
therein).

Section 8.11 Security Documents and Collateral Agent. The Lenders and the other
Secured Parties authorize the Collateral Agent to release any Collateral or
Guarantors in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any First
Lien/First Lien Intercreditor Agreement, the First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is to be secured by a Lien on the Collateral that is not
prohibited (including with respect to priority) under this Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof (any of the foregoing, an “Intercreditor Agreement”). The Lenders and
the other Secured Parties irrevocably agree that (x) the Collateral Agent may
rely exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and the other Secured Parties hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i),
(j) and (aa) of Section 6.02 or

 

148



--------------------------------------------------------------------------------

Section 6.02(a) (if the Liens thereunder are of a type that is contemplated by
any of the foregoing clauses) in each case to the extent the contract or
agreement pursuant to which such Lien is granted prohibits any other Liens on
such property or (ii) that is or becomes Excluded Property; and the
Administrative Agent and the Collateral Agent shall do so upon request of the
Borrower; provided, that prior to any such request, the Borrower shall have in
each case delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying (x) that such Lien is permitted under this
Agreement, (y) in the case of a request pursuant to clause (i) of this sentence,
that the contract or agreement pursuant to which such Lien is granted prohibits
any other Lien on such property and (z) in the case of a request pursuant to
clause (ii) of this sentence, that (A) such property is or has become Excluded
Property and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09(c).

Section 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless the Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other Disposition.

 

149



--------------------------------------------------------------------------------

Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any
out-of-pocket expenses. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent or the Issuing Banks as of
the Closing Date to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender or any other Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

 

150



--------------------------------------------------------------------------------

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans and the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent, each Issuing Bank and each Lender and their
respective permitted successors and assigns.

Section 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.05, the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 

151



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, which consent, with respect to the assignment of a Term B
Loan, will be deemed to have been given if the Borrower has not responded within
10 Business Days after the delivery of any request for such consent; provided,
that no consent of the Borrower shall be required for an assignment of a Term B
Loan to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below),
or in the case of assignments during the primary syndication of the Commitments
and Loans to persons identified to and agreed by the Borrower in writing prior
to the Closing Date, or for an assignment of a Revolving Facility Commitment or
Revolving Facility Loan to a Revolving Facility Lender, an Affiliate of a
Revolving Facility Lender or Approved Fund with respect to a Revolving Facility
Lender, or, in each case, if an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing, any other person; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund, the Borrower or an
Affiliate of the Borrower made in accordance with Section 9.04(i) or
Section 9.21; and

(C) the Issuing Banks; provided, that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Term Loans and (y) $5,000,000 or an integral multiple of $5,000,000 in
excess thereof in the case of Revolving Facility Loans or Revolving Facility
Commitments, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that such amounts shall be aggregated in respect of each
Lender and its Affiliates or Approved Funds (with simultaneous assignments to or
by two or more Related Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the reasonable
discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries except in accordance with Section 9.04(i) or Section 9.21.

 

152



--------------------------------------------------------------------------------

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided, that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable Assignor would have
been entitled to receive had no such assignment occurred. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 9.04 (except to the extent such
participation is not permitted by such clause (d) of this Section 9.04, in which
case such assignment or transfer shall be null and void).

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section, if
applicable, and any written consent to such assignment required by clause (b) of
this Section and any applicable tax forms, the Administrative Agent shall accept
such Assignment and Acceptance and promptly record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subclause (v).

 

153



--------------------------------------------------------------------------------

(c) [Reserved].

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders) or (II) any Defaulting Lender or any of its Subsidiaries, or any person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
persons described in this clause (II) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that both (1) requires the consent of each Lender
directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly affects such Participant (but,
for the avoidance of doubt, not any waiver of any Default or Event of Default)
and (y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant. Subject to clause (d)(iii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Participant or potential
Participant is an Ineligible Institution and the Administrative Agent shall have
no liability with respect to any participation made to an Ineligible
Institution.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(d), no Lender shall have any obligation to

 

154



--------------------------------------------------------------------------------

disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, which consent shall state that it is being given pursuant
to this Section 9.04(d)(iii); provided, that each potential Participant shall
provide such information as is reasonably requested by the Borrower in order for
the Borrower to determine whether to provide its consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to

 

155



--------------------------------------------------------------------------------

Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(i) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any of Holdings or its Subsidiaries, including the
Borrower, may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time and from time to time from Lenders in accordance with
Section 9.04(b) hereof (each, a “Permitted Loan Purchase”); provided, that, in
respect of any Permitted Loan Purchase, (A) no Permitted Loan Purchase shall be
made from the proceeds of any extensions of credit under the Revolving Facility,
(B) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 9.04(j), (C) in connection with any
such Permitted Loan Purchase, any of Holdings or its Subsidiaries, including the
Borrower and such Lender that is the assignor (an “Assignor”) shall execute and
deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Permitted Loan Purchase Assignment and
Acceptance and (y) shall not be required to execute and deliver an Assignment
and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply
with the conditions to assignments under this Section 9.04 and (D) no Default or
Event of Default would exist immediately after giving effect on a Pro Forma
Basis to such Permitted Loan Purchase.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage; provided that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Section 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or the Collateral Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent or the Collateral Agent in connection with the

 

156



--------------------------------------------------------------------------------

administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP, counsel for the Administrative
Agent, the Collateral Agent and the Arrangers, and, if necessary, the reasonable
fees, charges and disbursements of one local counsel per jurisdiction, and
(ii) all out-of-pocket expenses (including Other Taxes) incurred by the Agents,
any Issuing Bank or any Lender in connection with the enforcement of their
rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the fees, charges and disbursements of a single counsel for all such
persons, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such person affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of such for such affected person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, each Issuing Bank, each Lender,
each Syndication Agent, each Documentation Agent, each of their respective
Affiliates, successors and assignors, and each of their respective directors,
officers, employees, agents, trustees, advisors and members (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs and related expenses, including reasonable
counsel fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to not more than one counsel for all such Indemnitees,
taken as a whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Indemnitees, taken as a whole (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel with the Borrower’s prior written consent (not to be unreasonably
withheld), of another firm of counsel for such affected Indemnitee)), incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any violation of or liability under Environmental Laws by the
Borrower or any Subsidiary, (iv) any actual or alleged presence, Release or
threatened Release of or exposure to Hazardous Materials at, under, on, from or
to any property owned, leased or operated by the Borrower or any Subsidiary or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Holdings, the Borrower
or any of their subsidiaries or Affiliates; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties, (y) arose from a material breach of such
Indemnitee’s or any of its Related Parties’ obligations under any Loan Document
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (z) arose from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent or an Arranger in its capacity as
such). None of the Indemnitees (or any of their respective affiliates) shall be
responsible or liable to the Fund, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the

 

157



--------------------------------------------------------------------------------

Facilities or the Transactions. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Qualified IPO), the Borrower or any Subsidiary against any of and all the
obligations of Holdings (prior to a Qualified IPO) or the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION

 

158



--------------------------------------------------------------------------------

(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY
SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on Holdings, the
Borrower or any other Loan Party in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrower and the Required Lenders (or, (A) in respect of any waiver, amendment
or modification of Section 6.11 (or any Default or Event of Default in respect
thereof) or of Section 4.01 after the Closing Date, the Required Revolving
Facility Lenders voting as a single Class, rather than the Required Lenders, or
(B) in respect of any waiver, amendment or modification of Section 2.11(b) or
(c), the Required Prepayment Lenders, rather than the Required Lenders), and
(z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each Loan Party party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(c)),
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default, mandatory prepayments or of a
mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii),

 

159



--------------------------------------------------------------------------------

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 7.02 in a manner that would by its terms
alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Loan Parties from their respective Guarantees under the
Subsidiary Guarantee Agreement, unless, in the case of a Subsidiary Loan Party,
all or substantially all the Equity Interests of such Subsidiary Loan Party is
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender other than a Defaulting Lender;

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

160



--------------------------------------------------------------------------------

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, to include holders of Other First Liens
in the benefit of the Security Documents in connection with the incurrence of
any Other First Lien Debt, or as required by local law to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Lender under any Loan Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO) and the Borrower (a) to permit
additional extensions of credit to be outstanding hereunder from time to time
and the accrued interest and fees and other obligations in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders and the
Required Revolving Facility Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans or Other Term Loans, as may be
necessary to establish such Incremental Term Loan Commitments or Revolving
Facility Loans as a separate Class or tranche from the existing Term Loan
Commitments or Incremental Revolving Facility Commitments, as applicable, and,
in the case of Extended Term Loans, to reduce the amortization schedule of the
related existing Class of Term Loans proportionately, (B) to integrate any Other
First Lien Debt, (C) to cure any ambiguity, omission, defect or inconsistency or
(D) in connection with a Permitted Change in Control.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the foregoing.
The “Pro Rata Share” of any Lender on the Applicable Date is the ratio of
(1) the sum of such Lender’s Existing Class Loans immediately prior to the
Applicable Date plus the amount of New Class Loans made by such Lender on the
Applicable Date over (2) the aggregate principal amount of all Class Loans on
the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative

 

161



--------------------------------------------------------------------------------

Agent may agree in its reasonable discretion), together with either drafts of
the material documentation relating to such Indebtedness or a description of
such Indebtedness (including a description of the Liens intended to secure the
same or the subordination provisions thereof, as applicable) in reasonably
sufficient detail to be able to make the determinations referred to in this
paragraph, which certificate shall either, at the Borrower’s election, (x) state
that the Borrower has determined in good faith that such Indebtedness satisfies
the requirements of the applicable provisions of Sections 6.01 and 6.02 (taking
into account any other applicable provisions of this Section 9.08), in which
case such certificate shall be conclusive evidence thereof, or (y) request the
Administrative Agent to confirm, based on the information set forth in such
certificate and any other information reasonably requested by the Administrative
Agent, that such Indebtedness satisfies such requirements, in which case the
Administrative Agent may determine whether, in its reasonable judgment, such
requirements have been satisfied (in which case it shall deliver to the Borrower
a written confirmation of the same), with any such determination of the
Administrative Agent to be conclusive evidence thereof, and the Lenders hereby
authorize the Administrative Agent to make such determinations.

(h) Notwithstanding the foregoing, this Agreement may be amended, waived or
otherwise modified with the written consent of the Required Revolving Facility
Lenders, the Administrative Agent, Holdings (prior to a Qualified IPO) and the
Borrower with respect to (i) the provisions of Section 4.01, solely as they
relate to the Revolving Facility Loans and Letters of Credit and (ii) the
provisions of Section 6.11.

(i) Notwithstanding the foregoing, this Agreement may be amended, with the
written consent of each Revolving Facility Lender, the Administrative Agent,
Holdings and the Borrower to the extent necessary to integrate any Alternate
Currency.

(j) Notwithstanding the foregoing, the definition of “Issuing Bank” and the
Letter of Credit sublimit set forth in Section 2.05(b)(iii) may be amended
solely with the consent of the Borrower, the Administrative Agent and any
applicable Issuing Bank without the need to obtain the consent of any other
Lender.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR

 

162



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower and
each other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Collateral Agent, any Lender, or any Affiliate of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

 

163



--------------------------------------------------------------------------------

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, any Parent Entity, the Borrower and any Subsidiary furnished to it
by or on behalf of Holdings, any Parent Entity, the Borrower or any Subsidiary
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, any Parent Entity, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, Inc., (C) to its parent companies, Affiliates or
auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any pledgee
under Section 9.04(d) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16) and (F) to any direct or indirect contractual counterparty in
Hedging Agreements or such contractual counterparty’s professional advisor (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 9.16).

Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information (or, if
Holdings is not at the time a public reporting company, material information of
a type that would not reasonably be expected to be publicly available if
Holdings was a public reporting company) with respect to Holdings, the Borrower
or its Subsidiaries or any of their respective securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as solely containing information
that is either (A) publicly available information or (B) not material (although
it may be sensitive and proprietary) with respect to

 

164



--------------------------------------------------------------------------------

Holdings, the Borrower or its Subsidiaries or any of their respective securities
for purposes of United States federal and state securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in
Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below,
(ii) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by this Agreement (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Holdings Guarantee and
Pledge Agreement, the Subsidiary Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as provided in Section 8.11 (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), and (vii) as required by
the Collateral Agent to effect any Disposition of Collateral in connection with
any exercise of remedies of the Collateral Agent pursuant to the Security
Documents. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

(b) In addition, (i) the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the Guarantors shall be automatically
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Subsidiary Loan
Party or otherwise becoming an Excluded Subsidiary (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), and (ii) immediately
prior to the consummation of a Qualified IPO of the Borrower, the Guarantee
incurred by Holdings of the Obligations shall automatically terminate and
Holdings shall be released from its obligations under the Loan Documents, shall
cease to be a Loan Party and any Liens created by any Loan Documents on any
assets or Equity Interests owned by Holdings shall automatically be released
(unless, in each case, the Borrower shall elect in its sole discretion that such
release of Holdings shall not be effected). Notwithstanding anything to the
contrary contained herein or any other Loan Document, the Parent Guarantee
Agreement may be terminated at any time at the option of Parent Holdco, and the
Lenders, the Issuing Banks and the other Secured Parties hereby irrevocably
agree that Parent Holdco shall be automatically released from the Guarantees
thereunder upon such termination.

 

165



--------------------------------------------------------------------------------

(c) The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18, all without the
further consent or joinder of any Lender or any other Secured Party. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Guarantor shall no longer be deemed to be made. In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Subsidiary, property or asset; provided, that
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, upon request of the Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Loan Document, whether or not on the date of such
release there may be any (i) obligations in respect of any Secured Hedge
Agreements or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interest in all Collateral and all obligations under the Loan Documents
as contemplated by this Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than

 

166



--------------------------------------------------------------------------------

that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other person who may be entitled thereto under
applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lender (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrower, nor any of their Subsidiaries may be Affiliate Lenders
and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be Lenders
hereunder in accordance with Section 9.04, subject in the case of Affiliate
Lenders, to this Section 9.21), in connection with any (i) consent (or decision
not to consent) to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) with respect to or under any Loan Document, agrees that,
except with respect to any amendment, modification, waiver, consent or other
action (1) described in clauses (i), (ii), (iii) or (iv) of the first proviso of
Section 9.08(b) or (2) that adversely affects such Affiliate Lender (in its
capacity as a Lender) in a disproportionately adverse manner as compared to
other Lenders, such Affiliate Lender shall be deemed to have voted its interest
as a Lender without discretion in such proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliate Lenders. Each
Affiliate Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Affiliate Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliate
Lender and in the name of such Affiliate Lender, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (1) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (2) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (3) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent

 

167



--------------------------------------------------------------------------------

or any other such Lender under the Loan Documents, (4) purchase any Term Loan
if, immediately after giving effect to such purchase, Affiliate Lenders in the
aggregate would own Term Loans with an aggregate principal amount in excess of
30% of the aggregate principal amount of all Term Loans then outstanding or
(5) purchase any Revolving Facility Loans or Revolving Facility Commitments. It
shall be a condition precedent to each assignment to an Affiliate Lender that
such Affiliate Lender shall have (x) represented to the assigning Lender in the
applicable Assignment and Acceptance, and notified the Administrative Agent,
that it is (or will be, following the consummation of such assignment) an
Affiliate Lender and that the aggregate amount of Term Loans held by it giving
effect to such assignments shall not exceed the amount permitted by clause (d)
of the preceding sentence and (y) represented in the applicable Assignment and
Acceptance that it is not in possession of material non-public information
(within the meaning of United States federal and state securities laws) with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities (or, if Holdings is not at the time a public reporting company,
material information of a type that would not be reasonably expected to be
publicly available if Holdings were a public reporting company) that (A) has not
been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower or its Subsidiaries) and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the assigning Lender’s decision make such assignment.

Section 9.22 Agency of the Borrower for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower as its agent for all purposes relevant to
this Agreement and the other Loan Documents, including the giving and receipt of
notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

Section 9.23 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

[Signature Pages Follow]

 

168



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

HB HOLDINGS, LLC

By:

 

    /s/ Michael Cramer

 

Name:

 

Michael Cramer

 

Title:

  Vice President, Chief Administrative Officer and Assistant Corporate Secretary

HOSTESS BRANDS, LLC

By:

 

    /s/ Michael Cramer

 

Name:

 

Michael Cramer

 

Title:

  Vice President, Chief Administrative Officer and Assistant Corporate Secretary

 

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and Issuing Bank and as a Lender

By:

 

    /s/ Robert Hetu

 

Name:

 

Robert Hetu

 

Title:

 

Authorized Signatory

By:

 

    /s/ Karim Rahimtoola

 

Name:

 

Karim Rahimtoola

 

Title:

 

Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, Stamford Branch, as a Revolving Facility Lender and Issuing Bank

By:

 

    /s/ Darlene Arias

 

Name:

 

Darlene Arias

 

Title:

 

Director

By:

 

    /s/ Craig Pearson

 

Name:

 

Craig Pearson

 

Title:

  Associate Director, Banking Product Services, US

 

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch, as a Revolving Facility Lender and Issuing
Bank

By:

 

    /s/ Chase Arnold

 

Name:

 

Chase Arnold

 

Title:

 

Director

By:

 

    /s/ Sandeep Desai

 

Name:

 

Sandeep Desai

 

Title:

 

Managing Director

 

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc., as a Revolving Facility Lender and Issuing
Bank

By:

 

    /s/ Brendan MacBride

 

Name:

 

Brendan MacBride

 

Title:

 

Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC
as a Revolving Facility Lender and Issuing Bank

By:

 

    /s/ Andrew Keith

 

Name:

 

Andrew Keith

 

Title:

 

Executive Director

 

[Signature Page to First Lien Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Revolving Facility Lender and Issuing Bank

By:

 

    /s/ Anthony Pistilli

 

Name:

 

Anthony Pistilli

 

Title:

 

Authorized Signatory

 

[Signature Page to First Lien Credit Agreement]